Exhibit 10.77

UNIFIED GROCERS, INC.

SHELTERED SAVINGS PLAN

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    NAME, DEFINITIONS & FUNDING POLICY      1   

Section 1.1:  Full Name

     1   

Section 1.2:  Certain Definitions

     1   

Section 1.3:  Other Definitions

     12   

Section 1.4:  Funding Policy

     12    ARTICLE II    PARTICIPATION      13   

Section 2.1:  Eligibility Requirements.

     13   

Section 2.2:  Application For Participation And Beneficiary Designation.

     13   

Section 2.3:  Participation

     14   

Section 2.4:  Re-Employment

     14    ARTICLE III    CONTRIBUTIONS      15   

Section 3.1:  Company’s Non-Elective Contributions.

     15   

Section 3.2:  Elective Contributions Under Code Section 401(k) And Catch-Up
Contributions.

     15   

Section 3.3:  Company’s Matching Contribution

     16   

Section 3.4:  Participants’ Contributions.

     16   

Section 3.5:  Payment Of Non-Elective Contributions and Matching Contributions
To The Trustee

     18   

Section 3.6:  Payment Of Elective Contributions To The Trustee

     18   

Section 3.7:  Payment Of Participants’ Contributions To The Trustee.

     18   

Section 3.8:  Actual Deferral Percentage Test.

     19   

Section 3.9:  Actual Contribution Percentage Test.

     24   

Section 3.10:  No Requirement For Profits

     28    ARTICLE IV    ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS      29   

Section 4.1:  Retirement Accounts And Matching Contribution Accounts.

     29   

Section 4.2:  Deferred Income Accounts

     29   

Section 4.3:  Voluntary Contribution Accounts And Rollover Contribution
Accounts.

     29   

Section 4.4:  Allocation Of Forfeitures

     29   

Section 4.5:  Allocation Of Non-Elective Contribution

     29   

Section 4.6:  Accounts In General

     30   

Section 4.7:  Limitation On Annual Additions.

     30   

Section 4.8:  Investment Of Accounts

     31    ARTICLE V    VESTING      33   

Section 5.1:  Vesting In Retirement Account And Matching Contribution Account

     33   

Section 5.2:  Vesting In Other Accounts

     33    ARTICLE VI    DISTRIBUTION OF BENEFITS      34   

 

-i-



--------------------------------------------------------------------------------

Section 6.1:  Distribution Of Benefits

     34   

Section 6.2:  Methods Of Distribution.

     34   

Section 6.3:  Timing Of Distributions.

     35   

Section 6.4:  Postponed Retirement

     40   

Section 6.5:  Distributions Due Missing Persons

     41   

Section 6.6:  Transfers To Another Qualified Plan.

     41   

Section 6.7:  Loans To Participants.

     42   

Section 6.8:  Withdrawal At Age 59 1/2

     43   

Section 6.9:  Hardship Withdrawals.

     43   

Section 6.10:  Withdrawal Of Voluntary Contributions

     45   

Section 6.11:  Withdrawal Of Rollover Contributions

     45   

Section 6.12:  Automatic Rollover

     45   

ARTICLE VII    TOP-HEAVY PLAN LIMITATIONS

     46   

Section 7.1:  Application Of Top-Heavy Rules

     46   

Section 7.2:  Definitions.

     46   

Section 7.3:  60% Test - Special Rules

     48   

Section 7.4:  Minimum Vesting Requirement

     49   

Section 7.5:  Minimum Contribution Requirement.

     50   

Section 7.6:  Modification Of Top-Heavy Rules

     51   

ARTICLE VIII    THE COMMITTEE

     52   

Section 8.1:  Members.

     52   

Section 8.2:  Committee Action.

     52   

Section 8.3:  Rights And Duties.

     53   

Section 8.4:  Information

     54   

Section 8.5:  Compensation, Indemnity And Liability.

     54   

Section 8.6:  Administrative Expenses Of The Plan

     55   

ARTICLE IX    AMENDMENT AND TERMINATION

     56   

Section 9.1:  Amendments

     56   

Section 9.2:  Discontinuance Of Plan.

     57   

Section 9.3:  Failure To Contribute

     57   

ARTICLE X    CLAIMS PROCEDURE

     58   

Section 10.1:  Presentation Of Claim

     58   

Section 10.2:  Notification Of Decision

     58   

Section 10.3:  Review Of A Denied Claim

     59   

Section 10.4:  Decision On Review

     59   

ARTICLE XI    MISCELLANEOUS

     61   

Section 11.1:  Contributions Not Recoverable

     61   

Section 11.2:  Limitation On Participants’ Rights

     61   

Section 11.3:  Receipt Or Release

     61   

Section 11.4:  Nonassignability.

     62   

Section 11.5:  Governing Law

     62   

 

-ii-



--------------------------------------------------------------------------------

Section 11.6:  Headings

     62   

Section 11.7:  Counterparts

     62   

Section 11.8:  Successors And Assigns

     62   

Section 11.9:  Gender And Number

     63   

Section 11.10:  Merger, Consolidation Or Transfer Of Plan Assets

     63   

Section 11.11:  Joinder Of Parties

     63   

Section 11.12:  The Trust

     63   

Section 11.13:  Special Requirements For USERRA.

     63   

Section 11.14:  Facility Of Payment

     64   

Section 11.15:  Electronic Media

     65   

 

-iii-



--------------------------------------------------------------------------------

UNIFIED GROCERS, INC.

SHELTERED SAVINGS PLAN

Unified Grocers, Inc. has adopted the following complete amendment and
restatement of its profit sharing plan that evidences the plan portion of a
profit sharing plan and trust for the benefit of qualified employees of the
Company. The terms of the Plan are as follows:

ARTICLE I

NAME, DEFINITIONS & FUNDING POLICY

Section 1.1: Full Name.

This profit sharing plan shall be known as the:

UNIFIED GROCERS, INC.

SHELTERED SAVINGS PLAN

The Plan was known, prior to December 31, 2001, as the Certified Grocers of
California, Ltd. Employees’ Sheltered Savings Plan. It is hereby designated as
constituting a defined contribution plan intended to qualify under Code
Section 401(a) that includes a cash or deferred arrangement under Code
Section 401(k). The Trust established in connection with the Plan shall be known
as the:

UNIFIED GROCERS, INC.

SHELTERED SAVINGS PLAN TRUST

Section 1.2: Certain Definitions.

As used in this document and in the Trust, the following words and phrases shall
have the following meanings, unless a different meaning is specified or clearly
indicated by the context:

“Accounts” shall mean, collectively, the Retirement Account, the Deferred Income
Account, the Matching Contribution Account, the Voluntary Contribution Account,
and the Rollover Contribution Account that may be established under the Plan for
a Participant. If all of such accounts are not established for a Participant,
then “Accounts” shall mean, collectively, all of such accounts that are
established for such Participant.

“Adjustment Factor” shall mean the cost of living adjustment factor prescribed
by the Secretary of the Treasury under Code Section 415(d), as applied to such
items and in such manner as the Secretary of the Treasury shall provide.

“Affiliated Company” shall mean:

(a) a member of a controlled group of corporations of which the Company is a
member, as determined in accordance with Code Section 414(b) and the applicable
Regulations;

 

-1-



--------------------------------------------------------------------------------

(b) an unincorporated trade or business that is under common control with the
Company, as determined in accordance with Code Section 414(c) and the applicable
Regulations;

(c) a member of an affiliated service group of which the Company is a member, as
determined in accordance with Code Section 414(m) and the applicable
Regulations; or

(d) any other entity required to be aggregated with the Company pursuant to the
Regulations under Code Section 414(o).

“AGI Acquisition” shall mean the acquisition of Associated Grocers, Inc. by the
Company.

“Anniversary Date” shall mean the last day of each Plan Year.

“Article” shall mean an Article of the Plan.

“Beneficiary” shall mean the person or persons, as the context requires, last
designated by a Participant to receive any benefit specified in the Plan that is
payable upon such Participant’s death. If there is no designated Beneficiary or
surviving Beneficiary, the Beneficiary shall be the Participant’s surviving
spouse; or, if none, the Participant’s surviving descendants (including adopted
persons), who shall take on the principle of representation; or, if none, the
Participant’s estate; or, if there is no legal representative appointed to
represent the Participant’s estate and if the Participant’s vested interest does
not exceed $2,000, a person (or the persons) selected by the Committee who is
related to the Participant by blood, adoption or marriage.

“Board of Directors” shall mean the Board of Directors of the Company.

“Break in Service” shall mean a computation period in which an Employee has
failed to complete more than 500 Hours of Service (unless due to an authorized,
unpaid leave of absence granted by the Company in a nondiscriminatory manner).
The computation period shall be, for eligibility and vesting purposes, the same
computation period used in determining an Employee’s Years of Service. Solely
for purposes of determining whether a Break in Service has occurred in any
computation period, an individual who is absent from work for maternity or
paternity reasons shall receive credit for the Hours of Service that would
otherwise have been credited to such individual but for such absence (or, in any
case in which such Hours of Service cannot be determined, eight Hours of Service
per work day of such absence). An absence from work for maternity or paternity
reasons means an absence (i) by reason of the pregnancy of the individual,
(ii) by reason of a birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (iv) for purposes of caring for such child for a
period beginning immediately following such birth or placement. The Hours of
Service credited under this provision shall in no event exceed 501 hours, and
they shall be credited (1) in the computation period in which the absence begins
if such crediting is necessary to prevent a Break in Service in that period, or
(2) in all other cases, in the following computation period.

 

-2-



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended, and its
successors.

“Company” shall mean Unified Grocers, Inc.

“Compensation” shall mean a Participant’s Earnings during the Plan Year, reduced
by all of the following items (even if includable in gross income):
reimbursements or other expense allowances, fringe benefits (cash and noncash),
moving expenses, deferred compensation, and welfare benefits, and further
reduced by any type of additional compensation for employees working outside
their regularly scheduled tour of duty (such as overtime pay, premiums for shift
differential, and call-in premiums) and bonuses. In addition to other applicable
limitations set forth in the Plan, and despite any other provision of the Plan,
the Compensation of each Participant shall not exceed the Compensation
Limitation (defined below). The Compensation Limitation is $245,000 (for 2010),
as adjusted for increases in the cost of living in accordance with Code
Section 401(a)(17)(B). Annual Compensation means Compensation during the Plan
Year or such other consecutive 12-month period over which Compensation is
otherwise determined under the Plan (the “determination period”). The
cost-of-living adjustment in effect for a calendar year applies to annual
Compensation for the determination period that begins with or within such
calendar year. If such a determination period consists of fewer than 12 months,
the Compensation Limitation will be multiplied by a fraction, the numerator of
which is the number of months in such determination period, and the denominator
of which is 12. If Compensation for any prior determination period is taken into
account in determining a Participant’s benefits accruing in the current Plan
Year, the Compensation for such prior determination period is subject to the
Compensation Limitation in effect for such prior determination period.

“Deferred Income Account” shall mean the Account maintained by the Committee for
each Participant on whose behalf an Elective Contribution is made.

“Defined Benefit Plan” and “Defined Contribution Plan” shall have the same
meanings as given these terms under ERISA.

“Determination Year” shall mean the Plan Year.

“Earnings” shall mean a Participant’s annual “compensation”, as that term is
defined in Code Section 415, that is actually paid or made available to the
Participant within the Plan Year, except as otherwise provided below. A
Participant’s Earnings shall include such Participant’s wages, salaries, fees
for professional services and other amounts received (without regard to whether
or not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Company or any Affiliated Company to the extent
that the amounts are includable in gross income under the Code (including, but
not limited to, commissions paid salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan, as described in Regulation Section 1.62-2(c)).

 

-3-



--------------------------------------------------------------------------------

“Earnings” shall also include (i) amounts described in Code Sections 104(a)(3),
105(a), or 105(h), but only to the extent that these amounts are includable in
the gross income of the Participant, (ii) amounts paid or reimbursed by the
Company for moving expenses incurred by a Participant, but only to the extent
that, at the time of the payment, it is reasonable to believe that these amounts
are not deductible by the Participant under Code Section 217, (iii) the value of
a non-statutory option (which is an option other than a statutory option defined
in Regulations section 1.421-1(b)) granted to a Participant by the Company, but
only to the extent that the value of the option is includable in the gross
income of the Participant for the taxable year in which granted, (iv) the amount
includable in the gross income of a Participant upon making the election
described in Code Section 83(b), and (v) amounts that are includable in the
gross income of a Participant under the rules of Code Section 409A or Code
Section 457(f)(1)(A) or because the amounts are constructively received by the
Participant.

“Earnings” shall not include:

(a) Any contribution made (other than elective contributions described in Code
Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) by the Company to a
plan of deferred compensation (including a simplified employee pension described
in Code Section 408(k) or a simple retirement account described in Code
Section 408(p), whether or not qualified) to the extent that the contributions
are not includable in the gross income of the Participant for the taxable year
in which contributed. In addition, any distributions from a plan of deferred
compensation (whether or not qualified) are not considered Earnings, regardless
of whether such amounts are includable in the gross income of the Participant
when distributed. However, any amount received by a Participant pursuant to a
non-qualified unfunded deferred compensation plan may be considered Earnings in
the year such amounts are actually received but only to the extent includable in
the gross income of the Participant.

(b) Any amount realized from the exercise of a non-statutory stock option (which
is an option other than a statutory option described in Regulation
Section 1.421-1(b)), or when restricted stock (or property) held by a
Participant either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture under Code Section 83 and the Regulations
thereunder.

(c) Any amount realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option (as defined in Regulation
Section 1.421-1(b)).

(d) Any other amount that receives special tax benefits, such as premiums for
group term life insurance (but only to the extent that the premiums are not
includable in the gross income of the Participant and are not salary reduction
amounts described in Code Section 125).

(e) Other items of remuneration that are similar to any of the items listed in
subsections (a) through (d) above.

 

-4-



--------------------------------------------------------------------------------

Earnings paid or made available during any Plan Year shall include any elective
deferral (as defined in Code Section 402(e)(3)), and any amount that is
contributed or deferred by the Company at the election of the Participant and
that is not includable in the gross income of the Participant by reason of Code
Section 125(a), 132(f)(4), 402(h)(1)(B), 402(k), or 457(b). Amounts under Code
Section 125 shall not include any amounts not available to a Participant in cash
in lieu of group health coverage because the Participant is unable to certify
that he or she has other health coverage. An amount will be treated as an amount
under Code Section 125 only if the Company does not request or collect
information regarding enrollment process for the health plan.

In general, Earnings for a Limitation Year are the Earnings actually paid or
made available in gross income during such Limitation Year. Notwithstanding the
preceding sentence, Earnings for a Participant in a Defined Contribution Plan
who is permanently and totally disabled (as defined in Code Section 22(e)(3))
are the Earnings such Participant would have received for the Limitation Year if
the Participant had been paid at the rate of Earnings paid immediately before
becoming permanently and totally disabled if the conditions under the
Regulations are met. In addition, for Limitation Years beginning in 2005,
payments made within the later of (i) 2 1/2 months after severance from
employment (within the meaning of Regulation Section 1.415(a)-1(f)(5)), or
(ii) the end of the Limitation Year that contains the date of severance (the
“Post Severance Period”) will be Earnings within the meaning of Code
Section 415(c)(3) if they are payments that, absent a severance from employment,
would have been paid to the Participant while the Participant continued in
employment with the Company and are regular compensation for services during the
Participant’s regular working hours, compensation for services outside the
Participant’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar compensation, and payments for accrued
bona fide sick, vacation, or other leave, but only if the Participant would have
been able to use the leave if employment had continued. In addition, Earnings
includes amounts received by a Participant pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Participant at the same time if the Participant had continued in employment with
the Company and only to the extent that the payment is includable in the
Participant’s gross income, and the amount is paid during the Post Severance
Period. Any payments not described above are not considered Earnings if paid
after severance from employment, even if they are paid within the Post Severance
Period, except for payments (i) to an individual who does not currently perform
services for the Company by reason of qualified military service (within the
meaning of Code Section 414(u)(1)) to the extent these payments do not exceed
the amounts the individual would have received if the individual had continued
to perform services for the Company rather than entering qualified military
service, or (ii) a Participant who is permanently and totally disabled (as
defined in Code Section 22(e)(3)), provided that either the Participant is not a
Highly Compensated Employee immediately before becoming disabled, or the Plan
provides for the continuation of Compensation on behalf of all Participants who
are permanently and totally disabled for a fixed and determinable period.
Earnings under this paragraph shall not be considered to be Compensation.

“Effective Date” shall mean January 1, 2010, which is the effective date of this
complete amendment and restatement, except as otherwise provided. Despite the
foregoing, those provisions of the Plan that relate to the Economic Growth and
Tax Relief Reconciliation

 

-5-



--------------------------------------------------------------------------------

Act of 2001 (“EGTRRA”), the Job Creation and Worker Assistance Act of 2002
(“JCWAA”), the Pension Funding Equity Act of 2004 (“PFEA”), the American Jobs
Creation Act of 2004 (“AJCA”), the Working Families Tax Relief Act of 2004
(“WFTRA”), the Gulf Opportunity Zone Act of 2005 (“GOZA”), the Pension
Protection Act of 2006 (“PPA”), the Heroes Earnings Assistance and Relief Tax
Act of 2008 (“HEART”), and the Worker, Retiree and Employer Recovery Act of 2008
(“WRERA”) shall be applicable as of the dates required by EGTRRA, JCWAA, PFEA,
AJCA, WFTRA, GOZA, PPA, HEART, and WRERA. Except as set forth in the prior
sentence, the terms of the Plan in effect for periods before the Effective Date
shall be as set forth in the prior Plan document.

“Eligible Participant” shall mean, as of any Anniversary Date, (i) each
Participant who is an Employee on such date, and (ii) each Participant who
ceased to be an Employee during the Plan Year ending with such Anniversary Date
by reason of his or her involuntary layoff, retirement on or after his or her
Normal Retirement Date, death, or Total Disability.

“Employee” shall mean every person classified by the Company as a common law
employee of the Company and any Affiliated Company that has adopted the Plan
with the permission of the Board of Directors. “Employee” shall not include any
person who is (i) employed by or through a leasing, temporary, or similar agency
or company, (ii) classified by the Company as a leased employee of the Company
or any such Affiliated Company, or (iii) classified by the Company as an
independent contractor or other status that is not a common law employee. For
this purpose, a “leased employee” is a person whose services are performed under
the primary direction or control by the Company or any Affiliated Company on a
substantially full time basis for a period of at least one year in accordance
with Code Section 414(n)(2). If any person described in the preceding two
sentences is determined to be a common law employee of the Company or any
Affiliated Company by court decision or otherwise, such person shall nonetheless
continue to be treated as not being an Employee.

“Employer” shall mean, with respect to an Employee, the Company, any Predecessor
Employer and any Affiliated Company.

“Employment Commencement Date” for each Employee shall mean the date such
Employee is first credited with an Hour of Service.

“Entry Date” shall mean the first day of each payroll period.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and its successors.

“Fiduciary” shall mean a person who:

(a) exercises any discretionary authority, discretionary control, or
discretionary responsibility respecting the management or administration of the
Plan;

(b) exercises any authority or control respecting management or disposition of
the Plan’s assets; or

 

-6-



--------------------------------------------------------------------------------

(c) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any asset of the Plan, or has any authority or
responsibility to do so.

“Financial Institution” shall mean a bank, trust company, or other financial
institution that is regulated by the United States or any State.

“Forfeiture” shall mean the nonvested portion of a Participant’s Accounts that
is forfeited and applied in accordance with other provisions of the Plan.

“Former AGI Employee” shall mean any Employee whose employment with Associated
Grocers, Inc. terminated immediately prior to the closing of the AGI
Acquisition, and who immediately after such closing accepted and commenced
employment with the Company.

“Highly Compensated Active Employee” shall mean any Participant who performed
service for the Company during the Determination Year and who:

(a) During the Look-Back Year received Earnings from the Company in excess of
$110,000 (for 2010) (as adjusted pursuant to Code Section 415(d)), and, if the
Company so elects, was a member of the Top-Paid Group for such year; or

(b) Was a 5% Owner at any time during the Look-Back Year or the Determination
Year.

It is noted that the Company has not made the foregoing Top-Paid Group election.

“Highly Compensated Employee” shall mean any Participant who is a “Highly
Compensated Active Employee” or a “Highly Compensated Former Employee.”

“Highly Compensated Former Employee” shall mean any Participant who:

(a) Separated from service (or was deemed to have separated from service) prior
to the Determination Year,

(b) Performed no service for the Company during the Determination Year, and

(c) Was a Highly Compensated Active Employee in either (i) the Determination
Year during which the Employee separated from service, or (ii) any Determination
Year ending on or after the Employee’s 55th birthday. For the purposes of this
subsection (c), an Employee will be deemed to have separated from service if, in
a Determination Year before the Employee attained age 55, the Employee received
Earnings in an amount less than 50% of the Employee’s average annual Earnings
for the three consecutive calendar years preceding the Determination Year during
which the Employee received the greatest amount of Earnings from the Company.

 

-7-



--------------------------------------------------------------------------------

“Hour of Service” shall mean:

(a) Each hour for which an Employee was paid by, or entitled to payment from, an
Employer. Hours under this subsection (a) shall be credited to an Employee for
the computation period or periods in which the services were performed.
Generally, Hours of Service shall be determined from the Employer’s employment
records. Despite the foregoing, if an Employee’s Compensation is not determined
on the basis of certain amounts for each hour worked (such as salaried,
commission or piece-work employees) and if his or her hours are not required to
be counted and recorded by any federal law (such as the Fair Labor Standards
Act), such Employee’s Hours of Service need not be determined from employment
records. Instead, such Employee may be credited with 190 Hours of Service for
each month in which he or she would be credited with at least one Hour of
Service pursuant to this subsection (a);

(b) Each hour for which an Employee was paid by, or entitled to payment from, an
Employer on account of a period during which no services were performed
(irrespective of whether the employment relationship had terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. No more than 501 Hours of Service shall
be credited under this subsection (b) for any single continuous period (whether
or not such period occurs in a single computation period);

(c) Each hour for which back pay (irrespective of mitigation of damages) is
either awarded against, or agreed to by, an Employer. The same Hours of Service
shall not be credited under either subsection (a) or (b), whichever is
applicable, and under this subsection (c). Hours of Service under this
subsection (c) shall be credited for the computation period(s) to which the
award or agreement pertains, rather than the computation period in which the
award, agreement or payment is made; and

(d) Hours under subsections (a) through (c) above shall be calculated and
credited pursuant to Section 2530.200b-2 of the Department of Labor Regulations,
which is incorporated here by reference.

“Individual Medical Benefit Account” shall have the same meaning as is given
that term under Code Section 415(l)(2).

“Investment Manager” shall mean a person or entity who (that) is (a) registered
as an investment advisor under the Investment Advisor’s Act of 1940, (b) defined
as a bank under that Act, or (c) an insurance company qualified under the laws
of more than one state to manage, acquire and dispose of trust assets, and who
has acknowledged in writing that he (she or it) is a Fiduciary with respect to
the Plan.

“Look-Back Year” shall mean the 12-month period preceding the Determination
Year, or, if the Company elects and allowed by the applicable Regulations, the
calendar year beginning with or within the Look-Back Year.

 

-8-



--------------------------------------------------------------------------------

“Matching Contribution Account” shall mean the Account maintained by the
Committee for each Participant on whose behalf a Matching Contribution is made.

“Named Fiduciary” shall have the same meaning as under Section 402(a) of ERISA
and shall be determined as provided in Section 8.3.

“Non-Highly Compensated Employee” shall mean any Participant who is not a Highly
Compensated Employee.

“Normal Retirement Age” shall mean a Participant’s 65th birthday.

“Normal Retirement Date” shall mean the first day of the month that coincides
with or immediately follows a Participant’s Normal Retirement Age.

“Participant” shall mean any Employee who becomes eligible for participation in
accordance with the provisions of the Plan, and, unless the context indicates
otherwise, includes former Participants.

“Plan” shall mean this document and the plan created by this document
(including, unless the context indicates to the contrary, the Trust established
in connection with the Plan), as it may be amended from time to time.

“Plan Year” shall mean the calendar year. The Plan Year shall be the fiscal year
of the Plan. The Plan Year shall be the “limitation year” for the Plan as
defined in the Code (the “Limitation Year”). If the Plan is terminated effective
as of a date other than the last day of the Limitation Year, the Plan is deemed
to have been amended to change its Limitation Year. As a result of such deemed
amendment, the Code Section 415(c)(1)(A) dollar limit must be prorated under the
short Limitation Year rules under the Regulations.

“Predecessor Employer” shall mean any predecessor employer of an Employee that
maintained the Plan.

“Regulations” shall mean the regulations issued under the Code or ERISA, or both
of them, as well as under any other legislation that applies to the Plan.

“Retirement Account” shall mean the Account maintained by the Committee for each
Participant which is to be credited with such Participant’s share of the
Company’s contributions to the Trust.

“Rollover Contribution Account” shall mean the Account maintained by the
Committee for each Participant who makes a Rollover Contribution.

“Rollover Contribution” shall mean a qualified rollover contribution as defined
in Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16), but
shall not include a rollover contribution that is attributable to contributions
made on behalf of a Key Employee in a Top-heavy Plan, unless such a rollover
contribution is permissible under the Code or applicable Regulations.

 

-9-



--------------------------------------------------------------------------------

“Section” shall mean, when used in conjunction with some other reference (such
as the Code or ERISA), a section of such other reference. When not used in
conjunction with some other reference, Section shall refer to a section of the
Plan or Trust, as the context requires. References to a Section include future
amendments, and successors, to it.

“Secretary” shall mean the Secretary or an Assistant Secretary of the Committee.

“Secretary of the Treasury” shall mean the Secretary of the Treasury, as defined
in Code Section 7701(a)(11).

“Signature Page” shall mean the page(s) at the end of the Plan entitled
“Signature Page.”

“Top-Paid Group” shall mean the group of Employees in a particular year that
consists of the top 20% of the Employees, ranked on the basis of Earnings
received from the Company during such year.

(a) An Employee shall be disregarded for purposes of determining the Top-Paid
Group if the Employee:

(i) Has not performed an Hour of Service during such year;

(ii) Has not completed six months of service;

(iii) Normally works less than 17 1/2 hours per week or six months during any
year;

(iv) Has not attained age 21 by the end of such year; or

(v) Is a non-resident alien and has received no earned income (within the
meaning of Code Section 911(d)(2)) from the Company constituting United States
source income within the meaning of Code Section 861(a)(3).

(b) In addition, if 90% or more of the Employees of the Company are covered
under agreements the Secretary of Labor finds to be collective bargaining
agreements between Employee representatives and the Company, and the Plan covers
only Employees who are not covered under such agreements, then Employees covered
by such agreements shall be excluded from both the total number of active
Employees as well as from the identification of particular Employees in the Top
Paid Group.

(c) All Affiliated Companies shall be taken into account as a single employer,
and leased employees, within the meaning of Code Sections 414(n)(2) and
414(o)(2), shall be considered Employees unless such leased employees are
covered by a plan described in Code Section 414(n)(5) and are not covered in any
qualified

 

-10-



--------------------------------------------------------------------------------

plan maintained by the Company. For the purpose of determining the number of
active Employees in any year, the following Employees shall be excluded:

(i) Employees with less than six months of service;

(ii) Employees who normally work less than 17 1/2 hours per week;

(iii) Employees who normally work less than six months during a year; and

(iv) Employees who have not yet attained age 21.

“Total Disability” or “Totally Disabled” shall each refer to a physical or
mental impairment that results in the Participant’s receipt of long-term
disability benefits under the Company’s long-term disability plan, or if such
plan is not applicable to such Participant or does not exist, under the Social
Security Act.

“Trust” shall mean the trust established in connection with the Plan, as it may
be amended from time to time.

“Trust Valuation Date” shall mean each Anniversary Date and such other date or
dates selected by the Committee.

“Trustee” shall mean the person(s) or entity, or combination of them, serving
from time to time as the trustee(s) of the Trust.

“Voluntary Contribution Account” shall mean the Account maintained by the
Committee for each Participant who makes a Voluntary Contribution.

“Welfare Benefit Fund” shall have the same meaning as is given that term in Code
Section 419(e).

“Year of Service” shall mean any Plan Year during which an Employee is employed
by the Company and during which the Employee has completed one Hour of Service.
In order for a year to constitute a Year of Service, the Employee need not be
employed by the Company on the last day of such Plan Year.

“1% Owner” shall be determined in the same manner as a 5% Owner, defined below.

“5% Owner” shall mean a Participant who (i) owns more than 5% of the outstanding
stock (or owns stock possessing more than 5% of the total combined voting power
of all classes of stock) of the Company (or any Affiliated Company), if the
Company (or the Affiliated Company, whichever applies) is a corporation; or
(ii) owns more than 5% of the capital or profit interest in the Company (or the
Affiliated Company, whichever applies), if the Company (or the Affiliated
Company, whichever applies) is not a corporation. In making this determination
of a 5% Owner, (i) the Code Section 318(a)(2) corporate

 

-11-



--------------------------------------------------------------------------------

attribution rules, as modified by Code Section 416(i)(1)(B)(iii), shall apply,
and (ii) the business aggregation rules of Code Section 414 shall not apply. A
similar rule shall apply to the determination of a “1% Owner.”

Section 1.3: Other Definitions.

As used in this document and in the Trust, the following words and phrases shall
have the meanings set forth in the indicated Sections, unless a different
meaning is specified or clearly indicated by the context:

 

Term

   Section

“Actual Contribution Percentage”

   3.9

“Actual Deferral Percentage”

   3.8

“Additional Contribution”

   3.8

“Aggregate Account”

   7.2

“Aggregation Group”

   7.2

“Annual Addition”

   4.7

“Claimant”

   10.1

“Committee”

   8.1

“Determination Date”

   7.2

“Elective Contribution”

   3.2

“Eligible Retirement Plan”

   6.6

“Eligible Rollover Distribution”

   6.6

“Key Employee”

   7.2

“Matching Contribution”

   3.3

“Non-Elective Contribution”

   3.1

“Non-Key Employee”

   7.2

“Present Value of Accrued Benefit”

   7.2

“Top-heavy Group”

   7.2

“Top-heavy Plan”

   7.2

“USERRA”

   11.13

“Valuation Date”

   7.2

“Voluntary Contribution

   3.3

Section 1.4: Funding Policy.

The Plan is to be funded primarily through the Company’s contributions and the
Participants’ contributions as provided for in the Plan. The Trust’s assets
shall be invested as provided for in the trust document in an effort to safely
maximize potential retirement benefits, which shall be paid to Participants and
Beneficiaries as provided for in the Plan.

 

-12-



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

Section 2.1: Eligibility Requirements.

(a) Each Employee shall become eligible to participate in the Plan on the Entry
Date coincident with or next following the one year anniversary date following
his or her Employment Commencement Date, provided that he or she is still an
Employee on such Entry Date. Despite the foregoing, effective as of January 1,
2002, each Employee shall become eligible to make Elective Contributions and
Voluntary Contributions beginning on the Entry Date coincident with or next
following the 30th day following his or her Employment Commencement Date,
provided that he or she is still an Employee on such Entry Date.

(b) Notwithstanding any other provision of the Plan, the following classes of
Employees shall not be eligible to participate in the Plan:

(i) any Employee who is a member of a collective bargaining unit and who is
covered by a collective bargaining agreement, which agreement does not provide
for coverage of such Employee under this Plan, provided, that the matter of
retirement benefits was at any time the subject of good faith bargaining between
the Company and the collective bargaining unit of which the Employee is a
member; and

(ii) any Employee who is a nonresident alien and who receives no earned income
within the meaning of Section 911(b) of the Code from the Company which
constitutes income from sources within the United States within the meaning of
Section 861(a)(3) of the Code.

In the event that a Participant becomes an ineligible Employee, he or she shall
remain a Participant as to amounts already contributed and allocated for his or
her benefit subject to all of the terms of the Plan.

Section 2.2: Application For Participation And Beneficiary Designation.

(a) Each Employee who becomes eligible to participate in the Plan shall complete
such form or forms, whether written or electronic, as determined by the
Committee, to evidence such Employee’s participation in the Plan. These forms
shall, among other things, allow such Employee to designate the Beneficiary whom
he or she desires to receive benefits in the event of his or her death. A
Participant may, from time to time, change his or her designated Beneficiary by
filing a new designation with the Committee. A Participant’s designation of a
Beneficiary (including the failure to effectively name a Beneficiary such that
the default Beneficiary provisions in the definition of “Beneficiary” in Plan
Section 1.2 apply) shall be the exclusive means of determining the distribution
of a Participant’s death benefit, except in the case of a “qualified disclaimer”
under the Code or a valid QDRO. The Company, the Trustee, and the Committee may
rely upon the designation of a Beneficiary that was last filed in accordance
with the Plan.

 

-13-



--------------------------------------------------------------------------------

(b) Despite the provisions of subsection (a) above, a married Participant’s
Beneficiary shall in all events be such Participant’s surviving spouse, unless
such spouse consents to such Participant’s designation of a Beneficiary other
than such spouse. A spouse’s consent to such a designation must satisfy the
following requirements: (i) it must be in writing; (ii) it must acknowledge the
effect of the Participant’s designation of a Beneficiary other than the spouse;
and (iii) it must be witnessed by a designated Plan representative or a notary
public.

Section 2.3: Participation.

The participation of a Participant in the Plan shall begin as of his or her
Entry Date, and shall continue until the Participant’s entire benefit has been
distributed in accordance with the Plan’s terms. A Participant (or his or her
Beneficiary) may not receive any distribution of benefits except as provided for
in the Plan.

Section 2.4: Re-Employment.

In the event an Employee who was a Participant is re-employed before five
consecutive Breaks in Service, such Employee shall become a Participant on the
date of re-employment, provided the Employee satisfies the eligibility
provisions of Section 2.1 above. In the event an Employee who was a Participant
is re-employed after five consecutive Breaks in Service, then such Employee
shall be treated as a new Employee and shall become a Participant upon
satisfying the requirements of Section 2.1 above.

 

-14-



--------------------------------------------------------------------------------

ARTICLE III

CONTRIBUTIONS

Section 3.1: Company’s Non-Elective Contributions.

(a) Subject to the Plan’s other provisions, for each Plan Year in which the Plan
is in effect, the Company shall make a contribution (the “Non-Elective
Contribution”) to the Trust from its current or accumulated net profits on
behalf of each Eligible Participant. Despite the foregoing, the Company’s
Non-Elective Contributions are conditioned upon their deductibility under the
Code.

(b) The Company’s Non-Elective Contribution under subsection (a) for each such
Eligible Participant shall be an amount equal to 2% of such Eligible
Participant’s Compensation for such Plan Year. Notwithstanding the foregoing, if
the Eligible Participant becomes a Participant during such Plan Year, then the
Participant’s Compensation shall only include that portion of the Compensation
that he or she earned while a Participant.

Section 3.2: Elective Contributions Under Code Section 401(k) And Catch-Up
Contributions.

(a) Subject to the limitations contained elsewhere in the Plan, each Participant
may elect from time to time, by completing the appropriate election method
provided by the Committee, to forgo receipt of up to 50%, stated in whole
numbers only, or such other maximum, as may be determined by the Committee in
its sole discretion, of his or her Compensation; provided, however, that the
Participant’s total Elective Contributions and Voluntary Contributions may not
exceed 50%, or such other maximum, as may be determined by the Committee, of his
or her Compensation. The Company shall contribute to the Trust on behalf of each
such electing Participant, out of its current or accumulated net profits, an
amount equal to the Compensation forgone by such Participant (the “Elective
Contribution”), and it shall be credited to such Participant’s Deferred Income
Account. Despite the foregoing, no Participant shall have any Elective
Contributions under the Plan during any calendar year in excess of the limit in
effect for the Plan Year under Code Section 402(g), as adjusted by the
Adjustment Factor.

(b) All Participants who are eligible to make Elective Contributions under this
Plan and who have attained age 50 before the close of the Plan Year shall be
eligible to make Catch-up Contributions in accordance with, and subject to the
limitations of, Code Section 414(v). “Catch-up Contributions” are Elective
Contributions made to the Plan that are in excess of an otherwise applicable
Plan limit and that are made by Participants who are age 50 or over by the end
of their taxable years. An otherwise applicable Plan limit is a limit in the
Plan that applies to Elective Contributions without regard to Catch-up
Contributions, such as the limits on Annual Additions, the dollar limitation on
Elective Contributions under Code Section 402(g) (not counting Catch-up
Contributions) and the limit imposed by the actual deferral percentage (ADP)
test under Code Section 401(k)(3). Catch-up Contributions

 

-15-



--------------------------------------------------------------------------------

for a Participant for a taxable year may not exceed the dollar limit on Catch-up
Contributions under Code Section 414(v)(2)(B)(i) for the taxable year.

(c) Catch-up Contributions are not subject to the limits on Annual Additions,
are not counted in the ADP test, and are not counted in determining the minimum
allocation under Code Section 416 (but Catch-up Contributions made in prior
years are counted in determining whether the Plan is Top-Heavy). Further, any
such Catch-up Contributions shall not be counted towards any elective deferral
percentage limitation set forth in Section 3.2(a) of the Plan. Employees shall
not be entitled to receive any Company matching contribution with respect to any
Catch-up Contribution made pursuant to the foregoing, except pursuant to
Section 3.3(i).

(d) A Participant’s election to forgo receipt of a portion of his or her
Compensation shall be subject to such rules, limitations, modifications, or
cancellation as the Committee, in its discretion, shall permit; provided,
however, that the Committee shall (i) exercise its discretion in a
nondiscriminatory manner, and (ii) allow such elections to be made at least once
each Plan Year.

Section 3.3: Company’s Matching Contribution

. Subject to the Plan’s other provisions, for each Plan Year, the Company shall
make a matching contribution (the “Matching Contribution”) on behalf of each
Participant and it shall be credited to such Participant’s Matching Contribution
Account. The Company’s Matching Contribution for each such Participant shall be
an amount equal to:

(i) 100% of the Participant’s Elective Contributions and Voluntary Contributions
for each pay period (or such other period, as determined by the Committee in its
sole discretion) during the Plan Year, up to 4% of the Participant’s
Compensation for each such period; and

(ii) A percentage from 0% to 50% (to be determined each Plan Year by the
Committee in its sole discretion) of the next 4% of the Participant’s Elective
Contributions and Voluntary Contributions for each pay period (or such other
period, as determined by the Committee in its sole discretion) during the Plan
Year, up to 8% of the Participant’s Compensation for each such period.

Except as otherwise provided for in Section 4.4 below, the amount of the
Company’s Matching Contributions for a Plan Year shall be reduced by the amount
of Forfeitures during such Plan Year, if any, and such Forfeitures shall be
allocated as part of the Company’s Matching Contributions pursuant to this
Section.

Section 3.4: Participants’ Contributions.

(a) Voluntary Contributions. Subject to the limitations contained elsewhere in
the Plan, each Participant may elect from time to time, by completing the
appropriate election method provided by the Committee, to contribute (on a
nondeductible basis) up to 20%, stated in whole numbers only, or such other
maximum, as may be

 

-16-



--------------------------------------------------------------------------------

determined by the Committee in its sole discretion, of his or her Compensation;
provided, however, that the Participant’s total Elective Contributions and
Voluntary Contributions may not exceed 50%, or such other maximum, as may be
determined by the Committee, of his or her Compensation. The Company shall
contribute to the Trust on behalf of each such electing Participant an amount
equal to the Compensation forgone by such Participant (the “Voluntary
Contribution”), and it shall be credited to such Participant’s Voluntary
Contribution Account. A Participant’s election to forgo receipt of a portion of
his or her Compensation shall be subject to such rules, limitations,
modifications, or cancellation as the Committee, in its discretion, shall
permit; provided, however, that the Committee shall exercise its discretion in a
nondiscriminatory manner.

(b) Rollover Contributions. A Participant may make a Rollover Contribution to
the Plan or a trustee-to-trustee transfer described in Code Section 401(a)(31),
provided that any asset so contributed or transferred is acceptable to the
Committee and Trustee, as set forth below. Notwithstanding the foregoing, a
Former AGI Employee may make a Rollover Contribution to the Plan in accordance
with this Section 3.4(b) whether or not he or she is then a Participant,
provided that (i) any asset (including a loan note) so contributed or
transferred is acceptable to the Committee and the Trustee, and (ii) such
Rollover Contribution is completed within 31 days of the AGI Acquisition.

(i) The Plan will accept a direct rollover of a Rollover Contribution from:

(A) a qualified plan described in Code Section 401(a) or 403(a), including
after-tax employee contributions.

(B) an annuity contract described in Code Section 403(b), excluding after-tax
employee contributions.

(C) an eligible plan under Code Section 457(b) that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

(ii) The Plan will accept a Participant contribution of a Rollover Contribution
from:

(A) a qualified plan described in Code Section 401(a) or 403(a), excluding
after-tax employee contributions.

(B) an annuity contract described in Code Section 403(b), excluding after-tax
employee contributions.

(C) an eligible plan under Code Section 457(b) that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

(iii) The Plan will accept a Participant Rollover Contribution of the portion of
a distribution from an individual retirement account or annuity described in

 

-17-



--------------------------------------------------------------------------------

Code Section 408(a) or (b) that is eligible to be rolled over and would
otherwise be includable in gross income.

(iv) The Plan will not accept a Roth Rollover Contribution.

Section 3.5: Payment Of Non-Elective Contributions and Matching Contributions To
The Trustee.

All payments of the Non-Elective Contributions and Matching Contributions shall
be made directly to the Trustee and may be made on any date(s) selected by the
Company. Notwithstanding the foregoing, if the Matching Contributions are
calculated on a pay period by pay period basis, then the Matching Contributions
for a pay period must be made on or before the last day of the Plan quarter
immediately following the Plan quarter for which the Matching Contributions
relate. Despite the foregoing, the Company’s total Non-Elective Contribution and
Matching Contributions for each Plan Year must be paid on or before the date on
which the Company’s federal income tax return is due, including any extensions
of time obtained for the filing of such return.

Section 3.6: Payment Of Elective Contributions To The Trustee.

All payments of Elective Contributions shall be made directly to the Trustee.
Such payments shall be made as soon as is administratively practical following
the date the forgone Compensation would have been paid to the electing
Participant, but in no event later than the seventh business day following the
date on which the forgone Compensation would have been paid to the Participant,
or such other date as may be allowed or required by ERISA.

Section 3.7: Payment Of Participants’ Contributions To The Trustee.

(a) Voluntary Contributions. All payments of Voluntary Contributions shall be
made directly to the Trustee. Such payments shall be made as soon as is
administratively practical following the date the forgone Compensation would
have been paid to the electing Participant, but in no event later than the
seventh business day following the date on which the forgone Compensation would
have been paid to the Participant, or such other date as may be allowed or
required by ERISA. The Trustee may commingle such contributions with the
Company’s contributions. However, the Committee shall keep separate records of
each Participant’s Voluntary Contributions (and the income, gains and losses on
them). The Trustee shall invest a Participant’s Voluntary Contributions in the
same manner as provided for the investment of the Company’s contributions.

(b) Rollover Contributions. A Participant’s Rollover Contributions shall be paid
directly to the Trustee. The Trustee may commingle such contributions with the
Company’s contributions. However, the Committee shall keep separate records of
each Participant’s Rollover Contributions (and the income, gains and losses on
them). The Trustee shall invest a Participant’s Rollover Contributions in the
same manner as provided for the investment of the Company’s contributions.

 

-18-



--------------------------------------------------------------------------------

Section 3.8: Actual Deferral Percentage Test.

(a) It is the Company’s intent that all Elective Contributions shall satisfy the
requirements of Code Section 401(k), as provided in the final Regulations
thereunder, effective for Plan Years beginning after December 31, 2005, and the
Plan should be construed accordingly. Further, such Regulations are hereby
incorporated by reference.

(i) The amount of Elective Contributions made in any Plan Year on behalf of all
Highly Compensated Employees shall not result in an Actual Deferral Percentage
for such Highly Compensated Employees that exceeds the greater of:

(A) the Actual Deferral Percentage for all Non-Highly Compensated Employees for
the current Plan Year, multiplied by 1.25; or

(B) the Actual Deferral Percentage for all Non-Highly Compensated Employees for
the current Plan Year, multiplied by two, provided that the Actual Deferral
Percentage for all Highly Compensated Employees does not exceed the Actual
Deferral Percentage for all Non-Highly Compensated Employees for the current
Plan Year by more than two percentage points.

(ii) For the purposes of this subsection (a), the amount of Elective
Contributions shall relate to Compensation that either (A) would have been
received by the Participant in the Plan Year but for the Participant’s election
to defer receipt of his or her Compensation pursuant to the terms of the Plan;
or (B) is attributable to services performed by the Participant in the Plan Year
and, but for the Participant’s election to defer, would have been received by
the Participant within 2 1/2 months after the close of the Plan Year.

(iii) RESERVED

(iv) RESERVED

(v) If the Committee elects to apply Code Section 410(b)(4)(B) to determine
whether the cash or deferred arrangement provided for in the Plan satisfies the
coverage requirements provided for in Code Section 410(b)(1), then for purposes
of subsection (i) above, the Committee may either (A) exclude all eligible
Employees (other than Highly Compensated Employees) who have not met the minimum
age and service requirements of Code Section 410(a)(1)(A); or (B) disaggregate
the Plan and perform the ADP test separately for all eligible Employees who have
completed the minimum age and service requirements of Code Section 410(a)(1)(A)
and for all eligible Employees who have not completed the minimum age and
service requirements of Code Section 410(a)(1)(A).

(vi) For purposes of determining the ADP test, Elective Contributions, Deemed
Elective Contributions and Additional Contributions must be made before the end
of the 12-month period immediately following the Plan Year to which the
contributions relate.

 

-19-



--------------------------------------------------------------------------------

(b) Adjustment To Actual Deferral Percentage Tests. If the Committee determines
at any time that the limitation on Elective Contributions set forth in
subsection (a) above will be exceeded for any Plan Year:

(i) the Company may, at its sole option (but still subject to the limitations
contained elsewhere in the Plan), either (A) designate that all or any portion
of its Non-Elective Contribution for such Plan Year (if, and to the extent, it
has been made prior to such date and has not been previously allocated pursuant
to Section 4.5) shall be treated as an Elective Contribution (the “Deemed
Elective Contribution”) or (B) make an additional contribution (the “Additional
Contribution”) that shall be treated as an Elective Contribution. In either
case, it shall be made on behalf of all Participants other than Highly
Compensated Employees, or on behalf of all Participants, as determined by the
Committee, in the amount necessary so that the limitation set forth in
subsection (a) will not be exceeded. If the Plan is disaggregated pursuant to
subsection (a)(v), such Deemed Elective Contribution or Additional Contribution
may be made, as determined by the Committee, to either or both portions of such
disaggregated Plan. Any Deemed Elective Contribution or Additional Contribution
shall be (A) prorated among the Participants on whose behalf it was made, on the
basis of each such Participant’s Compensation for such Plan Year, and
(B) credited to each such Participant’s Deferred Income Account; or

(ii) the Committee shall reduce the amount of the Elective Contributions made by
the Highly Compensated Employees in the amount necessary so that the limitation
set forth in subsection (a) above will not be exceeded. The amount by which each
Highly Compensated Employee whose Elective Contributions is reduced (the “Excess
Contributions”) shall be returned to the Company to be paid to such Highly
Compensated Employee pursuant to subsection (h) below. For purposes of the
foregoing, the amount of Excess Contributions made by the Highly Compensated
Employees for a Plan Year is the excess of: (a) the aggregate amount of Elective
Contributions actually taken into account in computing the Actual Deferral
Percentage for all Highly Compensated Employees for such Plan Year, over (b) the
maximum amount of such Elective Contributions permitted by the Actual Deferral
Percentage test (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Employees in order of the Actual Deferral
Percentages, beginning with the highest of such percentages). Such amount of
Excess Contributions shall be allocated to the Highly Compensated Employees who
made the largest amounts of Elective Contributions during the Plan Year,
beginning with the Highly Compensated Employee with the largest amount of such
Elective Contributions and continuing in descending order until all the Excess
Contributions have been allocated. This leveling method, under which the
Elective Contributions made by the Highly Compensated Employee who made the
largest amount of Elective Contributions during the Plan Year is reduced, shall
be repeated to the extent required to:

(A) Enable the Plan to satisfy the Actual Deferral Percentage test described in
subsection (a) above, or

 

-20-



--------------------------------------------------------------------------------

(B) Cause such Highly Compensated Employee’s Elective Contributions to equal the
Elective Contributions of the Highly Compensated Employee with the next largest
amount of Elective Contributions.

The amount of Excess Contributions to be distributed pursuant to subsection
(h) below for a Plan Year with respect to any Highly Compensated Employee shall
not exceed the amount of Elective Contributions made on behalf of such Highly
Compensated Employee for such Plan Year. To the extent a Highly Compensated
Employee has not reached his or her Catch-up Contribution limit under the Plan,
Excess Contributions allocated to such Highly Compensated Employee shall be
treated as Catch-up Contributions and will not be treated as Excess
Contributions. If such excess amounts (other than Catch-up Contributions) are
distributed more than 2 1/2 months after the last day of the Plan Year in which
such excess amounts arose, a 10% excise tax will be imposed on the Company with
respect to such amounts. Excess Contributions shall be treated as annual
additions under the Plan even if distributed.

(iii) In addition to the foregoing, the Committee may also utilize any method
provided under the Code Section 401(k) Regulations in order to satisfy the
Actual Deferral Percentage Tests, including, without limitation,
recharacterizing Elective Contributions as Voluntary Contributions and using
alternative definitions of Compensation or Earnings for testing purposes.

(c) For the purposes of this Section, the following definitions shall apply:

(i) “Actual Deferral Percentage” or “ADP” shall mean, with respect to the groups
consisting of (A) all Highly Compensated Employees and (B) all Non-Highly
Compensated Employees, the average of the Actual Deferral Ratios for each such
group, calculated separately for each Participant in each such Group.

(ii) “Actual Deferral Ratio” shall mean the ratio that:

(A) the amount of the Elective Contributions (excluding Catch-up Contributions),
Deemed Elective Contributions, and Additional Contributions made on behalf of
each Participant for a Plan Year, bears to

(B) such Participant’s Compensation for such Plan Year.

For purposes of computing Actual Deferral Percentages, an Employee who would be
a Participant but for the failure to make Elective Contributions shall be
treated as a Participant on whose behalf no Elective Contributions are made.

(d) For the purposes of this Section, the Actual Deferral Percentage for any
Highly Compensated Employee who is eligible to have Elective Contributions,
Deemed Elective Contributions, or Additional Contributions allocated to his or
her account(s) under two or more plans or arrangements described in Code
Section 401(k) that are maintained by the Company or any Affiliated Company
shall be determined as if all such Elective Contributions, Deemed Elective
Contributions, and Additional Contributions were made under a single
arrangement.

 

-21-



--------------------------------------------------------------------------------

(e) The determination and treatment of the Elective Contributions, Deemed
Elective Contributions, Additional Contributions, and Actual Deferral Percentage
of any Participant shall satisfy such other requirements as may be prescribed by
the Secretary of the Treasury.

(f) The determination of who is a Highly Compensated Employee, including the
determination of the Compensation that is considered, will be made in accordance
with Code Section 414(q).

(g) Distribution Of Excess Deferrals.

(i) If any Participant has any Excess Deferrals for any calendar year, and if he
or she makes a claim pursuant to subsection (ii) below, then the Excess
Deferrals allocable to the Plan pursuant to such claim shall be returned to the
Company to be distributed to such Participant. Such distribution shall be made
no later than the April 15th following the calendar year to which such Excess
Deferrals relate.

(ii) A Participant’s claim for Excess Deferrals shall be in writing, signed by
such Participant, and submitted to the Committee no later than the March 1st
following the calendar year to which such Excess Deferrals relate. Such claim
shall also specify the amount of such Participant’s Excess Deferrals for such
calendar year allocable to the Plan and shall be accompanied by such
Participant’s statement that, if such Excess Deferrals are not distributed, such
Excess Deferrals, when added to all amounts deferred by such Participant under
all plans, contracts or arrangements described in Code Sections 401(k), 408(k),
or 403(b) of the Company or any Affiliated Company, exceed the limit imposed on
such Participant by Code Section 402(g) for the year to which the Excess
Deferrals relate.

(iii) For the purposes of this Section, a Participant’s “Excess Deferrals” shall
mean the amount of such Participant’s Elective Contributions that are allocated
to the Plan pursuant to subsection (i) above, and that either (A) are made
during the Participant’s taxable year and exceed the dollar limitation under
Code Section 402(g) (including, if applicable, the dollar limitation on Catch-up
Contributions) for such year, or (B) are made during the calendar year and
exceed the dollar limitation under Code Section 402(g) (including, if
applicable, the dollar limitation on Catch-up Contributions) for the
Participant’s taxable year beginning in such calendar year, counting only
Elective Contributions made under the Plan and any other plan, contract, or
arrangement maintained by the Company or any Affiliated Company.

(iv) The Excess Deferrals shall be adjusted for income, gain or loss for the
Plan Year pursuant to any reasonable method adopted by the Committee, provided
that the method does not violate Code Section 401(a)(4), is used consistently
for all Participants and for all Excess Deferrals under the Plan for the Plan
Year, and is used by the Plan for allocating income to Participants’ Accounts.

 

-22-



--------------------------------------------------------------------------------

(v) The Committee may (unless otherwise required by the Code and/or Regulations)
elect to further adjust the Excess Deferrals for income, gain or loss for the
gap period between (A) the last day of the Plan Year and (B) the date of
distribution of the Excess Deferrals, provided that such adjustments are made
pursuant to any reasonable method adopted by the Committee that does not violate
Code Section 401(a)(4) and is used consistently for all Participants and for all
Excess Deferrals under the Plan for the Plan Year.

(h) Distribution Of Excess Contributions.

(i) Despite any other provision of the Plan, any Excess Contributions that are
to be distributed pursuant to Section 3.8(b), and the income, gain or loss
allocable thereto, shall be distributed no later than the last day of the Plan
Year following the Plan Year to which such Excess Contributions relate.

(ii) The Excess Contributions shall be adjusted for income, gain or loss for the
Plan Year pursuant to any reasonable method adopted by the Committee, provided
that the method does not violate Code Section 401(a)(4), is used consistently
for all Participants and for all Excess Contributions under the Plan for the
Plan Year, and is used by the Plan for allocating income to Participants’
Accounts.

(iii) The Committee may (unless otherwise required by the Code and/or
Regulations) elect to further adjust the Excess Contributions for income, gain
or loss, for the gap period between (A) the last day of the Plan Year and
(B) the date of distribution of the Excess Contributions, provided that such
adjustments are made pursuant to any reasonable method adopted by the Committee
that does not violate Code Section 401(a)(4) and is used consistently for all
Participants and for all Excess Contributions under the Plan for the Plan Year.

(iv) The Excess Contributions that would otherwise be distributed to a
Participant shall be reduced, in accordance with the Regulations, by the amount
of Excess Deferrals distributed to such Participant.

(i) Alternative Method Of Satisfying The ADP Test. Despite any other provision
of the Plan, effective for Plan Years beginning on and after January 1, 2009,
the Elective Contributions for any Plan Year shall be deemed to satisfy
subsection (a)(i) above if:

(i) Matching Contribution. The Company makes a Matching Contribution on behalf
of each Participant who is a Non-Highly Compensated Employee. The Company’s
Matching Contribution for each such Participant shall be an amount equal to that
specified in Section 3.3(i). For all purposes under this subsection (i)(i), the
Matching Contribution rate for any Participant who is a Highly Compensated
Employee shall not be greater than the Matching Contribution rate for any
Participant who is a Non-Highly Compensated Employee.

(ii) Within a reasonable period before each Plan Year, the Committee must give
each Participant a written notice of the Participant’s rights and obligations
under the Plan. The written notice must be sufficiently accurate and

 

-23-



--------------------------------------------------------------------------------

comprehensive to apprise the Participant of his or her rights and obligations
and written in a manner calculated to be understood by the average Participant.

(iii) If the Plan is disaggregated pursuant to subsection (a)(v), this
subsection (i) shall only apply to the portion of the Plan for which Matching
Contributions are made pursuant to Section 3.3(i).

(iv) It is the intent of the Company that the Plan comply with the safe harbor
matching requirements of Code Section 401(k)(12), and it shall be construed
accordingly.

Section 3.9: Actual Contribution Percentage Test.

(a) It is the Company’s intent that all Matching Contributions and Voluntary
Contributions shall satisfy the requirements of Code Section 401(m), as provided
in the final Regulations thereunder, effective for Plan Years beginning after
December 31, 2005, and the Plan should be construed accordingly. Further, such
Regulations are hereby incorporated by reference.

(i) The “Actual Contribution Percentage” for eligible Participants in any Plan
Year who are all Highly Compensated Employees shall not exceed the greater of:

(A) the Actual Contribution Percentage for all eligible Participants who are
Non-Highly Compensated Employees for the current Plan Year, multiplied by 1.25;
or

(B) the Actual Contribution Percentage for all eligible Participants who are
Non-Highly Compensated Employees for the current Plan Year, multiplied by two,
provided that the Actual Contribution Percentage for all eligible Participants
who are Highly Compensated Employees does not exceed the Actual Contribution
Percentage for all Participants who are Non-Highly Compensated Employees for the
current Plan Year by more than two percentage points.

 

  (ii) RESERVED

 

  (iii) RESERVED

(iv) If the Committee elects to apply Code Section 410(b)(4)(B) to determine
whether the Plan satisfies the coverage requirements provided for in Code
Section 410(b)(1), then for purposes of subsection (i) above, the Committee may
either (A) exclude all eligible Employees (other than Highly Compensated
Employees) who have not met the minimum age and service requirements of Code
Section 410(a)(1)(A); or (B) disaggregate the Plan and perform the ACP test
separately for all eligible Employees who have completed the minimum age and
service requirements of Code Section 410(a)(1)(A) and for all eligible Employees
who

 

-24-



--------------------------------------------------------------------------------

have not completed the minimum age and service requirements of Code
Section 410(a)(1)(A).

(b) Definitions. For the purposes of this Section, the following definitions
shall apply:

(i) “Actual Contribution Percentage” shall mean, with respect to the groups
consisting of (A) all Highly Compensated Employees and (B) all Non-Highly
Compensated Employees, the average of the Actual Contribution Ratios for each
such group, calculated separately for each Participant in each such group.

(ii) “Actual Contribution Ratio” for a Plan Year shall mean the ratio that:

(A) the amount of the Matching Contributions and Voluntary Contributions made on
behalf of each Participant for a Plan Year, bears to

(B) such Participant’s Compensation for such Plan Year.

The Actual Contribution Ratio must be rounded to the nearest 100th of 1%.

(iii) “Excess Aggregate Contributions” shall mean, for each Highly Compensated
Employee, the total Matching Contributions and Voluntary Contributions made on
behalf of such Highly Compensated Employee for such Plan Year, minus the amount
determined by multiplying the Employee’s Actual Contribution Ratio by the
Employee’s Compensation for such Plan Year.

(c) Elective Deferrals And Non-Elective Contributions. For purposes of
determining the Actual Contribution Percentage and the amount of Excess
Aggregate Contributions pursuant to this Section, only Matching Contributions
and Voluntary Contributions contributed to the Plan prior to the end of the
succeeding Plan Year shall be considered. In addition, the Committee may elect
to take into account, with respect to Employees eligible to have Matching
Contributions pursuant to this Section allocated to their accounts, elective
deferrals (as defined in Regulation 1.402(g)-1(b)) and qualified nonelective
contributions (as defined in Code Section 401(m)(4)(c)) contributed to any plan
maintained by the Company. Such elective deferrals and qualified non-elective
contributions shall be treated as Matching Contributions subject to Treasury
Regulation Section 1.401(m)-1(b)(2). However, the Plan Year must be the same as
the plan year of the plan to which the elective deferrals and the qualified
nonelective contributions are made.

(d) Plan Aggregation. For purposes of this Section and Code Sections 401(a)(4),
410(b) and 401(m), if two or more plans, which are maintained by the Company or
any Affiliated Company, to which matching contributions, Employee contributions,
or both, are made, are treated as one plan for purposes of Code Sections
401(a)(4) or 410(b) (other than the average benefits tests under Code
Section 410(b)(2)(A)(ii)), such plans shall be treated as one plan.

 

-25-



--------------------------------------------------------------------------------

(i) In addition, two or more plans of the Company to which matching
contributions, Employee contributions, or both, are made may be considered as a
single plan for purposes of determining whether or not such plans satisfy Code
Sections 401(a)(4), 410(b) and 401(m). In such a case, the aggregated plans must
satisfy this Section and Code Sections 401(a)(4), 410(b) and 401(m) as though
such aggregated plans were a single plan. However, plans may be aggregated under
this subsection only if they have the same plan year.

(ii) Despite the foregoing, an employee stock ownership plan described in Code
Section 4975(e)(7) may not be aggregated with this Plan for purposes of
determining whether the employee stock ownership plan or this Plan satisfies
this Section and Code Sections 401(a)(4), 410(b) and 401(m).

(e) Contribution Aggregation. If a Highly Compensated Employee is a Participant
under two or more plans (other than an employee stock ownership plan as defined
in Code Section 4975(e)(7)) which are maintained by the Company or an Affiliated
Company to which matching contributions, Employee contributions, or both, are
made, all such contributions on behalf of such Highly Compensated Employee shall
be aggregated for purposes of determining such Highly Compensated Employee’s
Actual Contribution Ratio. However, if the plans have different plan years, this
subsection shall be applied by treating all plans ending with or within the same
calendar year as a single plan.

(f) Distribution of Excess Aggregate Contributions.

(i) If the Committee determines at any time that the limitation on Matching
Contributions and Voluntary Contributions set forth in subsection (a) above will
be exceeded for any Plan Year, the Committee (on or before the end of the
following Plan Year) shall direct the Trustee to:

(A) distribute to the Highly Compensated Employee who received the most Matching
Contributions and Voluntary Contributions during the Plan Year, his or her
vested portion of Excess Aggregate Contributions (and income allocable to such
contributions) or,

(B) if forfeitable, forfeit such non-vested Excess Aggregate Contributions
attributable to Matching Contributions (and income allocable to such
Forfeitures)

until either one of the tests set forth in this Section is satisfied, or until
the amount of Matching Contributions and Voluntary Contributions that such
Highly Compensated Employee received equals the Matching Contributions and
Voluntary Contributions received by the Highly Compensated Employee who received
the second highest Matching Contributions and Voluntary Contributions. This
process shall continue until one of the tests set forth in this Section is
satisfied. If such Excess Aggregate Contributions are distributed more than
2 1/2 months after the last day of the Plan Year in which such excess amounts
arose, a 10% excise tax will be imposed on the Company with respect to those
amounts.

 

-26-



--------------------------------------------------------------------------------

(ii) The Excess Aggregate Contribution shall be adjusted for income, gain or
loss for the Plan Year pursuant to any reasonable method adopted by the
Committee, provided that the method does not violate Code Section 401(a)(4), is
used consistently for all Participants and for all Excess Aggregate
Contributions under the Plan for the Plan Year, and is used by the Plan for
allocating income to Participants’ Accounts.

(iii) The Committee may (unless otherwise required by the Code and/or
Regulations) elect to further adjust the Excess Aggregate Contributions for
income, gain or loss for the gap period between (A) the last day of the Plan
Year and (B) the date of distribution of the Excess Aggregate Contributions,
provided that such adjustments are made pursuant to any reasonable method
adopted by the Committee that does not violate Code Section 401(a)(4) and is
used consistently for all Participants and for all Excess Aggregate
Contributions under the Plan for the Plan Year.

(iv) Any distribution (and/or Forfeiture) of less than the entire amount of
Excess Aggregate Contributions (and income) shall be treated as a pro rata
distribution (and/or Forfeiture) of Excess Aggregate Contributions and income.
Distribution of Excess Aggregate Contributions shall be designated by the
Company as a distribution of Excess Aggregate Contributions (and income).
Forfeitures of Excess Aggregate Contributions shall be treated in accordance
with Section 4.4. However, no such Forfeiture may be allocated to a Highly
Compensated Employee whose contributions are reduced pursuant to this Section.

(v) Excess Aggregate Contributions shall be treated as Company contributions for
purposes of Code Sections 404 and 415 even if distributed from the Plan.

(vi) The determination of the amount of Excess Aggregate Contributions with
respect to any Plan Year shall be made after first determining the Excess
Contributions, if any, to be recharacterized as a Deemed Elective Contribution
(as described in Section 3.8(b) above) for the plan year of any other qualified
cash or deferred arrangement (as defined in Code Section 401(k)) maintained by
the Company that ends with or within the Plan Year.

(vii) Despite the above, within 12 months after the end of the Plan Year, the
Company may make a special qualified Non-Elective Contribution on behalf of
Non-Highly Compensated Employees in an amount sufficient to satisfy one of the
tests set forth in this Section. Such contribution shall be allocated to the
Deferred Income Account of each Participant who is Non-Highly Compensated
Employee in the same proportion that each such Participant’s Compensation for
the Plan Year bears to the total Compensation of all such Participants for such
Plan Year. A separate accounting shall be maintained for the purpose of
excluding such contributions for the “Actual Deferral Percentage” test set forth
in Section 3.8.

 

-27-



--------------------------------------------------------------------------------

(viii) In addition to the foregoing, the Committee may also utilize any method
under the Code Section 401(m) Regulations in order to satisfy the Actual
Contribution Percentage Tests, including, without limitation, using alternative
definitions of Compensation or Earnings for testing purposes.

Section 3.10: No Requirement For Profits.

Despite any other provision of the Plan, the Company may, but is not required
to, make all contributions to the Plan for any Plan Year without regard to
whether the Company has any net profits for the taxable year or years ending
with or within such Plan Year. Despite the preceding sentence, the Plan shall
continue to be designed to qualify as a profit sharing plan for the purposes of
Code Sections 401(a), 402, 412, and 417.

 

-28-



--------------------------------------------------------------------------------

ARTICLE IV

ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

Section 4.1: Retirement Accounts And Matching Contribution Accounts.

(a) The Committee shall open and maintain a Retirement Account in the name of
each Participant, and it shall be credited or charged with the amounts allocable
to it as set forth below.

(b) Committee shall open and maintain a Matching Contribution Account in the
name of each Participant for whom a Matching Contribution is made. This Account
shall be credited with each such Matching Contribution, and it shall be credited
or charged with the amounts allocable to it as set forth below.

Section 4.2: Deferred Income Accounts.

The Committee shall open and maintain a Deferred Income Account in the name of
each Participant for whom an Elective Contribution is made. This Account shall
be credited with each such Elective Contribution (and such Participant’s
allocable share of any Deemed Elective Contribution or Additional Contribution)
as it is received by the Trustee, and it shall be credited or charged with the
amounts allocable to it as set forth below.

Section 4.3: Voluntary Contribution Accounts And Rollover Contribution Accounts.

(a) The Committee shall open and maintain a Voluntary Contribution Account for
each Participant who contributes a Voluntary Contribution. This Account shall be
credited with such Participant’s Voluntary Contributions, and it shall be
credited or charged with the amounts allocable to it as set forth below.

(b) The Committee shall open and maintain a Rollover Contribution Account for
each Participant who contributes a Rollover Contribution. This Account shall be
credited with such Participant’s Rollover Contributions, and it shall be
credited or charged with the amounts allocable to it as set forth below.

Section 4.4: Allocation Of Forfeitures.

Any Forfeitures of Excess Aggregate Contributions pursuant to Section 3.9 above
shall be allocated to the Matching Contribution Accounts of the Eligible
Participants who are Non-Highly Compensated Employees in the same proportion
that each such Eligible Participant’s Compensation for such Plan Year bears to
the total Compensation of all such Eligible Participants for such Plan Year.

Section 4.5: Allocation Of Non-Elective Contribution.

Subject to the limitations contained elsewhere in the Plan, as of each
Anniversary Date, the Company’s Non-Elective Contribution (if any) made on
account of the Plan Year ending on such Anniversary

 

-29-



--------------------------------------------------------------------------------

Date shall be allocated to the Retirement Accounts of the Eligible Participants
on whose behalf it was made. This allocation shall be made immediately following
the allocations described in Section 4.4.

Section 4.6: Accounts In General.

The credits made to a Participant’s Accounts shall not vest in such Participant
any right, title or interest in the Trust, except to the extent, at the time or
times, and upon the terms and conditions set forth in the Plan. Neither the
Company, the Trustee, nor the Committee, to any extent, warrant, guarantee or
represent that the value of any Participant’s Accounts at any time will equal or
exceed the amount previously allocated or contributed to such Accounts.

Section 4.7: Limitation On Annual Additions.

(a) The limitations set forth below shall apply to the allocations to each
Participant’s Accounts in any Plan Year. If the Company contribution that would
otherwise be contributed or allocated to a Participant’s Accounts would cause
the Annual Addition for the Limitation Year to exceed the maximum permissible
amount set forth below, the amount contributed or allocated shall be reduced so
that the Annual Addition for the Limitation Year will equal such maximum
permissible amount.

(i) As used in the Plan, a Participant’s “Annual Addition” shall mean the sum
for any Plan Year of the following amounts allocated to a Participant’s
Accounts:

(A) Such Participant’s share of the Company’s and any Affiliated Company’s
contributions (including Elective Contributions); plus

(B) Such Participant’s voluntary, nondeductible contributions to the Plan
(excluding any Rollover Contribution); plus

(C) Such Participant’s share of any Forfeiture; plus

(D) Such Participant’s allocable share of the Company’s or any Affiliated
Company’s contributions to any Individual Medical Benefit Account that is part
of a pension or annuity plan maintained by the Company or any Affiliated
Company; plus

(E) With respect to any Participant who is a Key Employee, any amount that is
derived from the Company’s and any Affiliated Company’s contributions paid or
accrued that are attributable to post-retirement medical benefits allocated to
such Participant’s account under a Welfare Benefit Fund maintained by the
Company or any Affiliated Company; and plus

(F) Such Participant’s share of any allocations under a simplified employee
pension maintained by the Company or any Affiliated Company.

 

-30-



--------------------------------------------------------------------------------

Any excess amount applied under subsection (b) below in a Plan Year to reduce
the Company’s or any Affiliated Company’s contributions on behalf of any
Participant shall be considered to be an Annual Addition for such Participant
for such Plan Year.

(ii) Subject to the adjustments set forth below, and except for Catch-up
Contributions under Code Section 414(v), during any Plan Year the maximum Annual
Addition for any Participant shall in no event exceed the lesser of:

(A) $49,000, (for 2010) as adjusted by the Adjustment Factor; or

(B) 100% of the Participant’s Earnings for such Plan Year.

(iii) The earnings limitation referred to in subsection (a)(ii)(B) above shall
not apply to (A) any contribution for medical benefits (within the meaning of
Code Section 401(h) or 419A(f)(2)) after separation from service that is
otherwise treated as an Annual Addition, or (B) any amount otherwise treated as
an Annual Addition under Code Section 415(l)(1).

(b) If, for any Plan Year, it is necessary to limit the Annual Addition of any
Participant to comply with subsection (a) above, such methods as authorized
pursuant to the Code Section 415 Regulations shall be utilized.

(c) If a suspense account is in existence at any time during a Plan Year in
connection with correcting a failure pursuant to subsection (b) above, it shall
not participate in the Trust’s income, gains and losses.

(d) The limitations of this Section with respect to any Participant who, at any
time, has been a participant in any other Defined Contribution Plan (whether or
not terminated) or in more than one Defined Benefit Plan (whether or not
terminated) maintained by the Company or by an Affiliated Company shall apply as
if all such Defined Contribution Plans or all such Defined Benefit Plans in
which the Participant has been a participant were one plan.

(e) The intent of this Section 4.7 is to comply with the limitations of Code
Section 415 and the Regulations thereunder, and it should be construed
accordingly. Further, Code Section 415 and the Regulations thereunder are hereby
incorporated by reference.

Section 4.8: Investment Of Accounts.

Participants shall manage the investment of all of the Trust’s assets
attributable to their Accounts. Subject to nondiscriminatory rules adopted by
the Committee, a Participant shall designate the percentage or portion of any
one or more of his or her Accounts that is to be invested in each of several
authorized investments designated by the Committee from time to time. For
convenience, such designated investments are referred to in this Plan
individually as a “Fund,” and collectively as the “Funds.” Despite the
foregoing, the Trustee may invest and reinvest the principal and income of any
Account in short term obligations or bank accounts, pending distributions or
investment in designated Funds, and may retain such cash balances in each of

 

-31-



--------------------------------------------------------------------------------

the Accounts as the Committee directs to meet the current cash needs of the
Plan. As of each Trust Valuation Date, each such Participant’s Account shall be
credited (or charged) with the income, gains, losses, and expenses of the Funds
in which such Account is invested (whether realized or unrealized). For purposes
of the foregoing, the Trustee shall value the assets of the Trust at their fair
market value as of each such Trust Valuation Date. In addition, each
Participant’s Account shall be charged (as the Committee, in a nondiscriminatory
manner, shall direct) with brokerage commissions and other direct costs related
to investing such Participant’s Account pursuant to his or her directions.

 

-32-



--------------------------------------------------------------------------------

ARTICLE V

VESTING

Section 5.1: Vesting In Retirement Account And Matching Contribution Account.

Each Participant shall at all times be 100% vested in his or her Retirement
Account and Matching Contribution Account.

Section 5.2: Vesting In Other Accounts.

Each Participant shall at all times be 100% vested in his or her Deferred Income
Account, Voluntary Contribution Account, and Rollover Contribution Account, if
such Accounts have been established for such Participant.

 

-33-



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTION OF BENEFITS

Section 6.1: Distribution Of Benefits.

Benefits become distributable to a Participant or to the Beneficiary of a
deceased Participant upon the first to occur of such Participant’s Normal
Retirement Date, Total Disability, death, or the date that such Participant
ceases to be an Employee prior to his or her Normal Retirement Date for a reason
other than his or her death or Total Disability. Such benefits shall be the sum
of the following amounts:

(i) The amount credited to his or her Deferred Income Account, Voluntary
Contribution Account, and Rollover Contribution Account, if any, as of the Trust
Valuation Date selected by the Committee for purposes of the distribution; plus

(ii) The vested amount credited to his or her Retirement Account and Matching
Contribution Account, if any, as of the Trust Valuation Date selected by the
Committee for purposes of the distribution.

For purposes of the foregoing, the Committee shall select a Trust Valuation Date
that precedes, but that is as close as is administratively practical to, the
date of distribution.

Section 6.2: Methods Of Distribution.

(a) When a Participant’s benefits become distributable, the Committee shall,
with reasonable promptness, direct the Trustee to distribute such Participant’s
benefits as follows:

(i) If a Participant’s benefits become distributable by reason of his or her
death, the benefits shall be distributed to such deceased Participant’s
Beneficiary as an immediate cash lump sum. Such Participant’s vested amount
shall be reduced by any security interest held by the Plan, the Trust or the
Trustee by reason of a loan outstanding pursuant to Section 6.7.

(ii) Effective April 1, 2010, if a Participant’s benefits become distributable
for a reason other than his or her death, the Participant, or the Beneficiary of
a deceased Participant, may elect to receive the vested amount credited to the
Participant’s Accounts as an immediate partial or complete cash lump sum.
Despite the foregoing, if the vested amount credited to such Participant’s
Accounts is not in excess of $5,000 (excluding his or her Rollover Contribution
Account), the Committee may direct the Trustee to distribute such benefits as an
immediate cash lump sum, without such Participant’s consent.

(iii) Effective before April 1, 2010, if a Participant’s benefits become
distributable for a reason other than his or her death, the Participant, or the
Beneficiary of a deceased Participant, may elect to receive the vested amount
credited to the Participant’s Accounts as an immediate cash lump sum. Despite
the foregoing, if the vested amount credited to such Participant’s Accounts is
not in excess of $5,000

 

-34-



--------------------------------------------------------------------------------

(excluding his or her Rollover Contribution Account), the Committee may direct
the Trustee to distribute such benefits as an immediate cash lump sum, without
such Participant’s consent.

(iv) If a Participant’s benefits became distributable for a reason other than
his or her death, then, if such Participant dies before his or her entire
benefits have been distributed, his or her Beneficiary(ies) shall receive a
death benefit equal to the balance of the deferred cash lump sum (if any) due
such deceased Participant.

(v) A Participant may at any time withdraw any or all of his or her
undistributed benefit, and a Participant’s Beneficiary shall, unless such
Participant provided otherwise, have a similar withdrawal right.

(b) The complete distribution of a Participant’s benefit as provided for above
shall constitute full payment and satisfaction of any obligation of the Company,
the Trustee or the Committee to such Participant or to the Beneficiary of a
deceased Participant.

(c) If a distribution is one to which Code Sections 401(a)(11) and 417 do not
apply, such distribution may commence fewer than 30 days after the notice
required under Section 1.411(a)-11(c) of the Regulations under the Code is
given, provided that:

(i) the Committee clearly informs the Participant that the Participant has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and

(ii) the Participant, after receiving the notice, affirmatively elects a
distribution.

Section 6.3: Timing Of Distributions.

(a) The provisions of this Section shall govern the timing of the distribution
of a Participant’s benefit. All distributions required under this Section shall
be determined and made in accordance with the Regulations under Code
Section 401(a)(9) and the minimum distribution incidental benefit requirement of
Code Section 401(a)(9)(G). The provisions of this Section shall not be deemed to
create any method of distribution or to delay a distribution that is not already
provided for in Section 6.2.

(b) If a Participant’s benefits become distributable because of his or her death
or Total Disability, such benefits shall begin to be distributed as soon as is
administratively practical after the Trust Valuation Date that coincides with or
first follows the Committee’s receipt of (i) written proof of such Participant’s
death or Total Disability and (ii) a properly completed claim for benefits. If a
Participant’s benefits become distributable for a reason other than his or her
death or Total Disability, such Participant’s benefits shall begin to be
distributed as soon as is administratively practical after the Trust Valuation
Date that coincides with or first follows the Committee’s receipt of a properly
completed claim for benefits. Despite the foregoing, and subject to
subsections (c) and (d) below, a Participant’s

 

-35-



--------------------------------------------------------------------------------

benefits must begin to be distributed no later than 60 days after the latest of
the close of the Plan Year in which:

(i) the Participant attained age 65 (or Normal Retirement Age, if earlier);

(ii) occurred the tenth anniversary of the year in which the Participant began
participation in the Plan; or

(iii) the Participant ceased to be an Employee.

Despite the foregoing, a Participant may elect a later date on which the
distribution of his or her benefit is to begin, in a manner consistent with the
applicable Regulations. Any failure by a Participant (or, if he or she is
married, such Participant’s spouse in the event of such Participant’s death) to
consent to an immediate distribution of his or her benefit (provided that such
benefit is otherwise then immediately distributable pursuant to the foregoing
provisions) shall be deemed to be an election to defer distribution to the later
of age 62 or such Participant’s Normal Retirement Age. A description of the
consequences of failing to defer receipt of a distribution shall be provided no
less than 30 nor more than 180 days before the date of such distribution.

(c) Despite any other provision of the Plan, one of the following provisions
shall apply:

(i) A Participant’s benefit shall be distributed to him or her not later than
April 1 of the calendar year following the later of (A) the calendar year in
which the Participant attains age 70 1/2, or (B) the calendar year in which the
Participant retires, if such Participant is not a 5% Owner with respect to the
Plan Year ending in the calendar year in which he or she attains age 70 1/2; or

(ii) Alternatively, distributions to a Participant must begin no later than the
date determined under subsection (c)(i) above and must be made, in accordance
with the applicable Regulations, over the periods set forth below.

(d) Limits On Distribution Periods. Effective for calendar years beginning after
December 31, 2002, as of the first distribution calendar year, distributions, if
not made in a single sum, may only be made over one of the following periods:

(i) the life of the Participant;

(ii) the joint lives of the Participant and a designated Beneficiary;

(iii) a period certain not extending beyond the life expectancy of the
Participant; or

(iv) a period certain not extending beyond the joint and last survivor
expectancy of the Participant and a designated Beneficiary.

 

-36-



--------------------------------------------------------------------------------

(e) Death Of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(i) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

(ii) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(iii) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(iv) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse are required to begin, this subsection
(e), other than subsection (e)(i), will apply as if the surviving spouse were
the Participant.

For purposes of this subsection (e) and subsections (i) and (j), unless
subsection (e)(iv) applies, distributions are considered to begin on the
Participant’s required beginning date. If subsection (e)(iv) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under subsection (e)(i). If distributions under an
annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under subsection (e)(i)), the date distributions
are considered to begin is the date distributions actually commence.

(f) Forms Of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with subsections (g), (h), (i),
and (j) of this Section. If the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company, distributions thereunder
will be made in accordance with the requirements of Code Section 401(a)(9) and
the Regulations.

(g) Amount Of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

(i) the quotient obtained by dividing the Participant’s Account balance by the
distribution period set forth in the Uniform Lifetime Table found in

 

-37-



--------------------------------------------------------------------------------

Section 1.401(a)(9)-9 of the Regulations, Q&A-2, using the Participant’s age as
of the Participant’s birthday in the distribution calendar year; or

(ii) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Regulations, Q&A-3, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

(h) Lifetime Required Minimum Distributions Continue Through Year Of
Participant’s Death. Required minimum distributions will be determined under
this subsection (h) beginning with the first distribution calendar year and
continuing up to, and including, the distribution calendar year that includes
the Participant’s date of death.

(i) Death On Or After Date Distributions Begin.

(i) Participant Survived By Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

(A) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(B) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(C) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(ii) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be

 

-38-



--------------------------------------------------------------------------------

distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(j) Death Before Date Distributions Begin.

(i) Participant Survived By Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in subsection (i).

(ii) No Designated Beneficiary. If the Participant dies before the date
distribution begins and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(iii) Death Of Surviving Spouse Before Distributions To Surviving Spouse Are
Required To Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under subsection (e)(i), this subsection (j) will
apply as if the surviving spouse were the Participant.

(k) Definitions.

(i) Designated Beneficiary. The individual who is designated by the Participant
(or the Participant’s surviving spouse) as the Beneficiary of the Participant’s
interest under the Plan and who is the designated Beneficiary under Code
Section 401(a)(9) and Section 1.401(a)(9)-4 of the Regulations.

(ii) Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under subsection (e). The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

-39-



--------------------------------------------------------------------------------

(iii) Life Expectancy. Life expectancy as computed by use of the Single Life
Table found in Section 1.401(a)(9)-9, Q&A-1, of the Regulations.

(iv) Participant’s Account Balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or Forfeitures allocated to the Account as of dates in the valuation
calendar year after the valuation date and decreased by distributions made in
the valuation calendar year after the valuation date. The Account balance for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either in the valuation calendar year or in the distribution calendar
year if distributed or transferred in the valuation calendar year.

(v) 5% Owner. A Participant is treated as a 5% Owner for purposes of this
Section is such Participant is a 5% Owner as defined in Code Section 416 at any
time during the plan year ending with or within the calendar year in which such
owner attains age 70 1/2. Once distributions have begun to a 5% Owner under this
Section, they must continue to be distributed, even if the Participant ceased to
be a 5% Owner in a subsequent year.

(l) Waiver Of RMD’s. Effective as of January 1, 2009, notwithstanding the
foregoing provisions of this Section 6.3, a Participant or Beneficiary who would
have been required to receive required minimum distributions for 2009 but for
the enactment of Code Section 401(a)(9)(H) (“2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are (1) equal to the
2009 RMDs or (2) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant’s Beneficiary,
or for a period of at least ten years (“Extended 2009 RMDs”), will not receive
those distributions for 2009 unless the Participant or Beneficiary chooses to
receive such distributions. Participants and Beneficiaries described in the
preceding sentence will be given the opportunity to elect to receive the
distributions described in the preceding sentence. In addition, notwithstanding
Section 6.6 of the Plan, and solely for purposes of applying the direct rollover
provisions of the Plan, the following additional distributions in 2009 will be
treated as Eligible Rollover Distributions: 2009 RMDs and Extended 2009 RMDs.

Section 6.4: Postponed Retirement.

If a Participant continues to be an Employee beyond his or her Normal Retirement
Date, his or her corresponding participation in the Plan shall likewise
continue. In such case, to the extent permitted by law and the applicable
Regulations, the distribution of such a Participant’s benefits will be postponed
until he or she actually ceases to be an Employee. Such Participant’s benefits
will become distributable as of the first day of the month next following his or
her actually ceasing to be an Employee.

 

-40-



--------------------------------------------------------------------------------

Section 6.5: Distributions Due Missing Persons.

If the Trustee is unable to distribute any benefit due to a missing Participant
or Beneficiary, the Trustee shall so advise the Committee. The Committee shall
then send a written notice to such Participant or Beneficiary at his or her last
known address, as reflected in the Company’s or Committee’s records, or take
other reasonable steps to try to locate such Participant or Beneficiary. If such
Participant or Beneficiary shall not have presented himself or herself to the
Company or to the Committee within a reasonable time after the date of such
written notice, any undistributed benefit may be applied against and reduce the
Company’s future contributions to the Plan. Despite the foregoing, if at any
subsequent time a valid claim for any undistributed benefit is presented to the
Committee, such benefit that was so applied shall be restored and paid to such
claimant.

Section 6.6: Transfers To Another Qualified Plan.

(a) If a Participant who is a distributee of any Eligible Rollover Distribution
(as defined below) elects to have such distribution paid directly to an Eligible
Retirement Plan and who specifies the Eligible Retirement Plan to which such
distribution is to be paid (in such form and at such time as the Committee may
prescribe), then such distribution shall be made in the form of a direct
trustee-to-trustee transfer to such Eligible Retirement Plan, provided that such
Eligible Retirement Plan accepts such a transfer. The foregoing sentence shall
apply only to the extent that such Eligible Rollover Distribution would be
includable in gross income if not transferred as provided in such sentence
(determined without regard to Code Sections 402(c), 403(a)(4), 403(b)(8), and
457(e)(16)).

(b) “Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of the distributee, except that an Eligible
Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
Beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Code Section 401(a)(9); any
hardship distribution; the portion of any other distribution that is not
includable in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities); and any other
distribution that is reasonably expected to total less than $200 during a year.
A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions that are not includable in gross income. However, such portion may
be transferred only to an individual retirement account or annuity described in
Code Section 408(a) or (b), to a qualified trust described in Code
Section 401(a), or to an annuity contract described in Code Section 403(b),
provided such trust, account, or annuity agrees to separately account for
amounts so transferred (and earnings thereon), including separately accounting
for the portion of such distribution that is includable in gross income and the
portion of such distribution that is not so includable.

(c) “Eligible Retirement Plan” shall mean an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency

 

-41-



--------------------------------------------------------------------------------

or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan, an individual retirement account described in Code Section 408(a), an
individual retirement annuity described in Code Section 408(b), an annuity plan
described in Code Section 403(a), an annuity contract described in Code
Section 403(b), a qualified trust described in Code Section 401(a), or a Roth
IRA described in Code Section 408A(b), that accepts the distributee’s Eligible
Rollover Distribution. The definition of Eligible Retirement Plan shall also
apply in the case of a distribution to a surviving spouse, or to a spouse or
former spouse who is the alternate payee under a qualified domestic relations
order, as defined in Code Section 414(p). If any portion of an Eligible Rollover
Distribution is attributable to payments or distributions from a designated Roth
account, an Eligible Retirement Plan with respect to such portion shall include
only another designated Roth account of the individual from whose account the
payments or distributions were made, or a Roth IRA of such individual.

(d) A Participant’s (i) surviving spouse and (ii) spouse or former spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Code Section 414(p), are distributees with regard to the interest of the
surviving spouse, spouse, or former spouse and shall have the same rights as a
Participant to make a transfer in accordance with this Section 6.6 as to the
interest of the surviving spouse, spouse, or former spouse.

(e) If a nonspouse Beneficiary who is a distributee of any Eligible Rollover
Distribution (i) elects to have such distribution paid directly to an individual
retirement plan described in Code Sections 408(a) or 408(b) that is established
for the purpose of receiving the distribution on behalf of a designated
Beneficiary (as defined in Code Section 401(a)(9)(E)) who is a nonspouse
Beneficiary (a “Nonspouse IRA”) and (ii) specifies the Nonspouse IRA to which
such distribution is to be paid (in such form and at such time as the Committee
may prescribe), then such distribution shall be made in the form of a direct
trustee-to-trustee transfer to such Nonspouse IRA, provided that such Nonspouse
IRA accepts such a transfer. The foregoing sentence shall apply only to the
extent that such Eligible Rollover Distribution would be includable in gross
income if not transferred as provided in such sentence (determined without
regard to Code Section 402(c)). The direct rollover must be made to a Nonspouse
IRA on behalf of the designated Beneficiary that will be treated as an inherited
IRA pursuant to the provisions of Code Section 402(c)(11).

Section 6.7: Loans To Participants.

(a) The Committee shall be the fiduciary with authority to establish a loan
program for Participants and to direct the Trustee concerning the investment of
the Trust’s assets pursuant to such a loan program.

(b) A Participant may make a written application to the Committee for a loan
from the Trust. Each such loan must be adequately secured.

(c) The Committee shall have sole discretion in granting or denying any such
loan application; provided, however, that the Committee shall exercise such
discretion in a uniform and nondiscriminatory manner. In connection with any
such loan, a Participant

 

-42-



--------------------------------------------------------------------------------

shall sign such notes, evidences of indebtedness, security agreements and other
documents as the Committee may, in its discretion, require.

(d) Interest on such loans shall be charged at a reasonable rate, not in excess
of that permitted by law, and all notes or other evidences of indebtedness shall
require repayment of the principal amount of the loan and interest on it over a
period certain, which shall not exceed five years. Such payments of interest and
principal shall be made no less frequently than quarterly and shall provide for
the level amortization of the loan over its term. Despite the foregoing, if
allowed by the Committee in a uniform and nondiscriminatory manner, a loan’s
term may exceed five years if such loan is used to acquire any dwelling unit
that is used or within a reasonable time (determined at the time the loan is
made) will be used as the principal residence of the Participant. The Trustee,
on receipt of authorization and the appropriate notes or other evidences of
indebtedness from the Committee, shall advance the amount of the loan to the
Participant and shall treat such loan as an investment of the Trust.

(e) In no event shall the outstanding principal balance of all loans from the
Trust to any Participant exceed the lesser of:

(i) $50,000, reduced by the excess (if any) of (A) the highest outstanding
balance of all loans from the Trust to such Participant during the one-year
period ending on the day before the date on which such loan is made, over
(B) the outstanding balance of all loans from the Trust to such Participant on
the date on which such loan is made; or

(ii) one-half of the total vested amount credited to such Participant’s
Accounts.

Section 6.8: Withdrawal At Age 59 1/2.

Despite any other provision of the Plan, any Participant who has reached at
least age 59 1/2 may elect to withdraw all or any portion of the vested balance
of his or her Accounts, even though he or she is still an Employee. Any such
withdrawal shall be paid only in the form of a cash lump sum.

Section 6.9: Hardship Withdrawals.

(a) With respect to his or her Deferred Income Account, a Participant may
request a hardship withdrawal of the smaller of:

(i) the aggregate amount of all of such Participant’s Elective Contributions;

(ii) the current value of such Participant’s Deferred Income Account; or

(iii) the amount required to meet the immediate and heavy financial need created
by the hardship and not available to such Participant through the Plan or

 

-43-



--------------------------------------------------------------------------------

through all non-taxable loans available through the Company (including a
withdrawal pursuant to Section 6.10).

A request for such a withdrawal shall be written, dated and delivered to the
Committee in accordance with rules promulgated by the Committee. If the
Committee approves the withdrawal, distribution shall be made as soon thereafter
as is administratively practical.

(b) The Committee may, in its sole discretion, approve or deny a hardship
withdrawal request, but the Committee’s determination shall be made in
accordance with uniform and nondiscriminatory standards. The Committee shall
approve a hardship withdrawal only if the withdrawal is necessary to satisfy one
of the following immediate and heavy financial needs:

(i) Payments of medical expenses incurred by the Participant and the
Participant’s spouse and dependants, or payments necessary for those persons to
obtain medical care, that would be deductible under Code Section 213(d)
(determined without regard to whether the expenses exceed 7.5% of adjusted gross
income).

(ii) Payments (excluding mortgage payments) directly related to the purchase of
a principal residence for the Participant.

(iii) Payments of tuition, related educational fees, and room and board expenses
for the next 12 months of post-secondary education for the Participant and the
Participant’s spouse, children, and dependents.

(iv) Payments to prevent the Participant’s eviction from the Participant’s
principal residence.

(v) Payments to prevent a foreclosure on the Participant’s mortgage of the
Participant’s principal residence.

(vi) Such other expenses that the Commissioner of the Internal Revenue Service
deems to be an immediate and heavy financial need through the publication of
revenue rulings, notices, and other documents of general applicability.

The amount of an immediate and heavy financial need may include any amount that
is necessary to pay federal, state, or local income taxes or penalties that are
reasonably anticipated to result from the distribution. If a Participant has a
balance in his or her Voluntary Contribution Account that is subject to
withdrawal pursuant to Section 6.10, then such Participant must withdraw the
maximum allowed pursuant to Section 6.10 before a withdrawal can be made
pursuant to this Section 6.9.

(c) For the purpose of this Section, the Committee may reasonably rely upon a
Participant’s representations regarding the Participant’s financial affairs.

(d) The Participant may not make any Elective Contributions or Voluntary
Contributions (other than Rollover Contributions) for six consecutive months
following a hardship withdrawal.

 

-44-



--------------------------------------------------------------------------------

(e) Any earnings and gains on a Participant’s Elective Contributions are not
subject to withdrawal pursuant to this Section and shall be distributed only
upon the events specified in Section 6.1 above.

Section 6.10: Withdrawal Of Voluntary Contributions.

With respect to his or her Voluntary Contribution Account, a Participant may
direct that the smaller of (i) the aggregate amount of all of such Participant’s
Voluntary Contributions or (ii) the current value of such Participant’s
Voluntary Contribution Account be distributed to him or her. Such direction
shall be written, dated and delivered to the Committee in accordance with the
rules promulgated by the Committee. Such distribution shall be made as soon
thereafter as is practical. Any earnings and gains on such contributions cannot
be withdrawn pursuant to this Section and may be distributed only upon the
events specified in Section 6.1 above, unless otherwise required by Code
Section 72(e)(8).

Section 6.11: Withdrawal Of Rollover Contributions.

Despite any other provision of the Plan, a Participant may elect to withdraw all
or any portion of the balance of his or her Rollover Contribution Account, even
though he or she is still an Employee. Any such withdrawal shall be paid only in
the form of a cash lump sum.

Section 6.12: Automatic Rollover.

In the event of a mandatory distribution greater than $1,000 in accordance with
the provisions of Article VI, if the Participant does not elect to have such
distribution paid directly to an Eligible Retirement Plan specified by the
Participant in a direct rollover or to receive the distribution directly in
accordance with Article VI, then the Committee shall pay the distribution in a
direct rollover to an individual retirement plan designated by the Committee.
For purposes of determining whether a mandatory distribution is greater than
$1,000, the portion of the Participant’s distribution attributable to any
Rollover Contribution is included.

 

-45-



--------------------------------------------------------------------------------

ARTICLE VII

TOP-HEAVY PLAN LIMITATIONS

Section 7.1: Application Of Top-Heavy Rules.

If the Plan is or becomes a Top-heavy Plan, the limitations and requirements
contained in this Article shall apply and shall supersede any conflicting
provision of the Plan.

Section 7.2: Definitions.

(a) Top-heavy Plan. A “Top-heavy Plan” shall mean, with respect to any Plan
Year, (i) any Defined Benefit Plan maintained by the Company or an Affiliated
Company if, as of the Determination Date, the total Present Value of Accrued
Benefits under such plan for Key Employees exceeds 60% of the total Present
Value of Accrued Benefits under such plan for all participants in such plan; and
(ii) any Defined Contribution Plan maintained by the Company or an Affiliated
Company if, as of the Determination Date, the total Aggregate Accounts of Key
Employees under the plan exceeds 60% of the total Aggregate Accounts of all
participants under such plan. Each plan of the Company required to be included
in an Aggregation Group shall be treated as a Top-heavy Plan if the Aggregation
Group is a Top-heavy Group.

(b) Top-heavy Group. A “Top-heavy Group” shall mean any Aggregation Group if the
sum of (i) the total Present Value of Accrued Benefits for Key Employees under
all Defined Benefit Plans included in the Aggregation Group (determined as of
the Determination Date for each such plan), and (ii) the total Aggregate
Accounts of Key Employees under all Defined Contribution Plans included in the
Aggregation Group (determined as of the Determination Date for each such plan)
exceeds 60% of a similar sum determined for all participants in such plans. For
purposes of determining whether the plans in a Top-heavy Group exceed the
foregoing 60% test, the plans shall be aggregated by adding together the results
for each plan as of the Determination Dates for such plans that fall within the
same calendar year.

(c) Aggregation Group. An “Aggregation Group” shall mean each plan of the
Company or of an Affiliated Company in which a Key Employee is a participant,
and each plan of the Company or of an Affiliated Company that enables the
plan(s) containing a Key Employee to meet the antidiscrimination requirements of
Code Sections 401(a)(4) or 410, including terminating or terminated plans
maintained within the last five years ending on the Determination Date that
would, but for such plan(s) termination, be part of the Aggregation Group. The
Company can elect to include in the Aggregation Group any plan not otherwise
required to be included, if such group, after such election, would continue to
meet the antidiscrimination requirements of Code Sections 401(a)(4) and 410;
provided, however, that any such plan will not be otherwise deemed a Top-heavy
Plan by reason of such election.

(d) Determination Date. With respect to any plan year, “Determination Date”
shall mean the last day of the preceding plan year or, in the case of the first
plan year of any plan, the last day of such plan year.

 

-46-



--------------------------------------------------------------------------------

(e) Present Value Of Accrued Benefit: A participant’s “Present Value of Accrued
Benefit” as of any Determination Date shall be calculated:

(i) as of the most recent valuation date (“Valuation Date”) which is within the
12-month period ending on such Determination Date;

(ii) for the first plan year, as if (A) the participant terminated service as of
the Determination Date, or (B) the participant terminated service as of the
Valuation Date, but taking into account the estimated Present Value of Accrued
Benefit as of the Determination Date;

(iii) for any other plan year, as if the participant terminated service as of
the Valuation Date; and

(iv) using the interest rate and mortality assumptions set forth in the Defined
Benefit Plan.

(v) For the foregoing purposes, the Valuation Date must be the same valuation
date used for computing the defined benefit plan minimum funding costs,
regardless of whether a valuation is performed that year. Solely for the
purposes of determining if the Plan, or any other plan included in the
Aggregation Group, is a Top-heavy Plan, the accrued benefit of a Non-Key
Employee shall be determined under (A) the method, if any, that uniformly
applies for accrual purposes under all plans maintained by the Company and all
Affiliated Companies, or (B) if there is no such method, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under the
fractional accrual rate of Code Section 411(b)(1)(C).

(f) Aggregate Account: A participant’s “Aggregate Account” shall be determined
as follows:

(i) For Defined Contribution Plans not subject to the minimum funding
requirements of Code Section 412, a participant’s Aggregate Account as of any
Determination Date shall be the sum of:

(A) such participant’s account balance as of the most recent valuation date
(“Valuation Date”) occurring within the 12-month period ending on such
Determination Date; plus

(B) an adjustment for contributions due as of such Determination Date. Such
adjustment is generally the amount of any contributions actually made after the
Valuation Date but before the Determination Date. In the first plan year, such
adjustment shall also reflect any contributions actually made after the
Determination Date that are allocated as of a date in that first plan year.

(ii) For Defined Contribution Plans subject to the minimum funding requirements
of Code Section 412, a participant’s Aggregate Account as of any Determination
Date shall be the sum of:

 

-47-



--------------------------------------------------------------------------------

(A) such participant’s account balance as of the most recent valuation date
(“Valuation Date”) occurring within the 12-month period ending on such
Determination Date, including contributions that would be allocated as of a date
not later than such Determination Date; plus

(B) an adjustment for contributions due as of such Determination Date. Such
adjustment shall reflect the amount of any contribution actually made (or due to
be made) after the Valuation Date but before the expiration of the extended
payment period described in Code Section 412(c)(10).

(g) Key Employee. “Key Employee” shall mean any participant (including any
former participant or deceased participant) of any plan maintained by the
Company or an Affiliated Company who, at any time during the Plan Year was:

(i) an officer of the Company or an Affiliated Company whose annual Earnings
exceed $160,000 (for 2010), as adjusted under Code Section 416(i)(1) (provided,
however, that no more than 50 employees (or, if lesser, the greater of three
employees or 10% of all employees) shall be treated as officers; provided
further, however, that if the total number of officers exceeds this numerical
limitation, only the highest compensated officers shall be included);

(ii) a 5% Owner of the Company or an Affiliated Company; or

(iii) a 1% Owner of the Company or an Affiliated Company whose annual Earnings
exceed $150,000, or such other amount as may be allowed under Code
Section 416(i) and the applicable Regulations.

For purposes of the foregoing definition, (i) the Beneficiary of a Key Employee
shall be treated as a Key Employee, and (ii) the Beneficiary of a former Key
Employee shall be treated as a former Key Employee. Inherited benefits will
retain the character of the benefits of the Key Employee who performed the
services for the Company. For purposes of the foregoing, the identification of a
Key Employee will be determined in accordance with Code Section 416(i) and the
Regulations thereunder.

(h) Non-Key Employee. “Non-Key Employee” shall mean any Participant who is not a
Key Employee, including any Participant who is a former Key Employee.

Section 7.3: 60% Test - Special Rules.

For purposes of applying the 60% test described in Section 7.2(a), the following
special rules shall apply:

(a) Participant Contributions. Benefits derived from both Participant
contributions (whether voluntary or mandatory, but not deductible contributions)
and the Company’s contributions shall be considered.

(b) Previous Distributions. In determining the Present Value of Accrued Benefit
or the Aggregate Account of any participant under any plan (or plans that form
the

 

-48-



--------------------------------------------------------------------------------

Aggregation Group), such present value or account shall be increased by the
aggregate of distributions made to such participant from such plan (or plans
forming the Aggregation Group) during the one-year period ending on the
Determination Date. For this purpose, “participant” shall include an employee
who is no longer employed by the Company or an Affiliated Company. The preceding
sentence shall also apply to distributions under a terminated plan which, had it
not been terminated, would have been aggregated with the Plan under Code
Section 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than separation from service, death, or disability, this provision shall be
applied by substituting “five-year period” for “one-year period.” Despite the
foregoing, any distribution to a participant that is made after the Valuation
Date and before the Determination Date for any plan year shall not be considered
a distribution to the extent it is already included in such participant’s
Present Value of Accrued Benefit or Aggregate Account as of such Valuation Date.

(c) Rollover Contributions. Rollover contributions shall be treated as follows:

(i) The following rules shall apply to related rollovers and plan-to-plan
transfers (ones either not initiated by the participant or made to a plan
maintained by the Company or any Affiliated Company). If the plan provides such
rollover or plan-to-plan transfer, it shall not be counted as a distribution for
purposes of this Section 7.3. If the plan receives such rollover or plan-to-plan
transfer, it shall consider such rollover or plan-to-plan transfer as part of
the participant’s Present Value of Accrued Benefit or Aggregate Account,
regardless of the date on which such rollover or plan-to-plan transfer was
received.

(ii) The following rules shall apply to unrelated rollovers and plan-to-plan
transfers (ones which are both initiated by a participant and made from a plan
maintained by one employer to a plan maintained by another employer). If the
plan provides such rollover or plan-to-plan transfer, it shall always consider
such rollover or plan-to-plan transfer as a distribution for purposes of this
Section 7.3. If the plan receives such rollover or plan-to-plan transfer, it
shall not consider such rollover or plan-to-plan transfer as part of the
participant’s Present Value of Accrued Benefit or Aggregate Account if it was
accepted after December 31, 1983.

(d) Change Of Status. The accrued benefit or Account of a Participant who was
formerly a Key Employee, but who ceased to be a Key Employee in any plan year,
will not be taken into account for such plan year.

(e) No Service For Last Year. If any individual has not performed services for
the employer maintaining the Plan during the one-year period ending on the
Determination Date, the accrued benefit or Account of such individual shall not
be taken into account.

Section 7.4: Minimum Vesting Requirement.

As the Plan’s normal vesting schedule equals or exceeds the top-heavy vesting
schedule, the normal vesting schedule shall continue to apply if the Plan
becomes a Top-heavy Plan.

 

-49-



--------------------------------------------------------------------------------

Section 7.5: Minimum Contribution Requirement.

(a) If the Plan is a Top-heavy Plan, then in no event shall the Company’s annual
contribution on behalf of any Non-Key Employee be less than 3% of such
Participant’s Earnings. This minimum contribution shall be made even though,
under the other provisions of the Plan, the Participant would not otherwise be
entitled to a contribution on his or her behalf, or would have received a lesser
contribution for the Plan Year, because of (i) the Participant’s failure to
complete 1,000 Hours of Service, (ii) the Participant’s failure to make
mandatory employee contributions to the Plan, or (iii) the Participant’s
exclusion from the Plan because such Participant’s Earnings is less than the
Plan’s stated amount. Despite the foregoing, no minimum contribution needs to be
made under this Section on behalf of a Participant who was not an Employee on
the last day of the Plan Year.

(b) Any Company contribution that is attributable to a salary reduction or
similar arrangement shall be considered for purposes of satisfying the minimum
contribution required by this Section. Elective Contributions on behalf of Key
Employees are taken into account in determining the minimum required
contribution under Code Section 416(c)(2), but such contributions on behalf of
Non-Key Employees may not be treated as employer contributions for purposes of
the minimum contribution or benefit requirements of Code Section 416.

(c) If the Company maintains one or more qualified plans in addition to the
Plan, and if the Plan is a Top-heavy Plan, then in accordance with the
applicable Regulations, only one such plan need be designated by the Company to
provide the minimum benefit provided for in this Section. If any Non-Key
Employees also participate in a Defined Benefit Plan maintained by the Company,
the minimum benefit provided to such Non-Key Employees shall be determined by
the Committee, in the Committee’s sole discretion, from among the safe harbor
methods set forth in Regulation Section 1.416-1, Q&A M-12, or any successor
thereto.

(d) Despite the foregoing, if (i) the total annual contribution allocated to the
Accounts of each Key Employee is less than 3% of each Key Employee’s Earnings
and (ii) this Plan is not required to be included in an Aggregation Group to
enable a Defined Benefit Plan to meet the requirements of Code Section 401(a)(4)
or 410, then the total minimum annual contribution on behalf of each Non-Key
Employee shall be equal to the largest percentage contribution on behalf of any
Key Employee.

(e) Effective for Plan Years beginning after December 31, 2001, Company Matching
Contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements of Code Section 416(c)(2) and the Plan. The preceding
sentence shall apply with respect to Matching Contributions under the Plan or,
if the Plan provides that the minimum contribution requirement shall be met in
another plan, such other plan. Company Matching Contributions that are used to
satisfy the minimum contribution requirements shall be treated as matching
contributions for purposes of the actual contribution percentage test and other
requirements of Code Section 401(m).

 

-50-



--------------------------------------------------------------------------------

Section 7.6: Modification Of Top-Heavy Rules.

The Top-Heavy requirements of Code Section 416 shall not apply in any year
beginning after December 31, 2001, in which the Plan consists solely of a cash
or deferred arrangement that meets the requirements of Code Section 401(k)(12)
or (13) and matching contributions with respect to which the requirements of
Code Section 401(m)(11) or (12) are met. If, but for this subsection, the Plan
would be treated as a Top-heavy Plan because it is a member of an Aggregation
Group that is a Top-heavy Group, contributions under the Plan may be taken into
account in determining whether any other plan in the group meets the
requirements of Section 7.5.

 

-51-



--------------------------------------------------------------------------------

ARTICLE VIII

THE COMMITTEE

Section 8.1: Members.

(a) The Committee shall consist of the number of members designated by the Board
of Directors and shall be appointed by the Board of Directors. Its members shall
serve at the pleasure of the Board of Directors. A person so appointed shall
become a member by filing a written notice of acceptance with the Board of
Directors. A member of the Committee may resign by delivering a written notice
of resignation to the Board of Directors. The Board of Directors may remove any
member of the Committee by delivering a written notice of such removal to him or
her. A resignation or removal shall be effective on the date specified in such
notice or resolution. The Trustee shall be promptly notified by the Board of
Directors of any change in the membership of the Committee, and shall be
supplied with specimen signatures of each Committee member.

(b) Vacancies in the membership of the Committee shall be filled promptly by the
Board of Directors. If the Company is not in existence when a vacancy in the
Committee membership arises, such vacancy shall be filled as follows, in the
indicated order of priority:

 

  1st: The remaining member(s) of the Committee shall appoint new member(s) to
fill all vacancies.

 

  2nd: If vacancies on the Committee are not filled pursuant to the foregoing,
then a court of competent jurisdiction shall fill such vacancies. The Trust
shall pay the expenses incurred in connection with such court appointment.

Section 8.2: Committee Action.

(a) The Committee shall choose a Secretary and an Assistant Secretary (either of
whom is referred to below as the “Secretary”) who shall keep minutes of the
Committee’s proceedings and all records and documents pertaining to the
Committee’s administration of the Plan. Any action of the Committee shall be
taken pursuant to the vote of a majority, or pursuant to the written consent of
a majority, of its members. A quorum of the Committee shall consist of two
members. The Secretary may sign any certificate or other document on behalf of
the Committee. The Trustee and all other persons dealing with the Committee may
conclusively rely upon any certificate or other document that is signed by the
Secretary and that purports to have been duly authorized by the Committee.

(b) A member of the Committee shall not vote or act upon any matter that relates
solely to himself or herself as a Participant. If a matter arises affecting one
member of the Committee as a Participant and the other members of the Committee
are unable to agree on the disposition of such matter, the Board of Directors
shall appoint a substitute member of the Committee in the place and stead of the
affected member, for the sole purpose of passing

 

-52-



--------------------------------------------------------------------------------

upon and deciding that particular matter. If the Company is not in existence
then, such substitute member of the Committee shall be appointed in the manner
provided for in this Article when there is a vacancy in the Committee’s
membership.

Section 8.3: Rights And Duties.

(a) Except as otherwise set forth in subsections (b), (c) and (d) below, all
fiduciary responsibility respecting the management or administration of the Plan
and its assets are vested in the Committee, and the Committee shall be the Named
Fiduciary with respect to the Plan’s assets, and the “administrator” of the Plan
as defined in Section 3(16)(A) of ERISA.

(b) The Trustee shall (i) have custody of the Plan’s assets, (ii) have the
powers designated in the trust document and (iii) be the Named Fiduciary with
respect to the custody of the Plan’s assets.

(c) The Committee may designate one or more Investment Managers (including the
Trustee, if the Trustee is authorized to be an Investment Manager) to manage the
investment of the Plan’s assets, and such Investment Manager(s) shall be the
Named Fiduciary with respect to the management and investment of the Plan’s
assets.

(d) The Committee may designate one or more persons or entities to carry out any
of its functions under the Plan, other than those of managing and controlling
the Plan’s assets, which may only be done pursuant to subsections (b) or
(c) immediately above.

(e) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, and shall be charged with the
general administration of the Plan, except to the extent that powers are
retained by the Company. The Committee shall have the discretion and authority
to interpret the Plan. The Committee’s powers shall include (without limitation)
the power and discretion:

(i) to determine all questions relating to the eligibility of Employees to
participate in the Plan;

(ii) to determine, compute and certify to the Trustee the amount and kind of
benefits payable to the Participants and their Beneficiaries;

(iii) to authorize all disbursements by the Trustee from the Trust;

(iv) to direct the Trustee with respect to all investments of the principal or
income of the Trust and with respect to other matters concerning the Trust’s
assets;

(v) to employ such agents and advisors as may be reasonably necessary or
convenient and to pay them (or cause to be paid to them) reasonable
compensation;

 

-53-



--------------------------------------------------------------------------------

(vi) to maintain all the necessary records for the administration of the Plan,
other than those maintained by the Trustee; and

(vii) to adopt, amend and interpret rules for the administration or regulation
of the Plan that are not inconsistent with its terms and the applicable law and
Regulations.

(f) Members of the Committee and other Fiduciaries shall discharge their duties
with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person, acting in a like capacity and familiar with
such matters, would use in the conduct of an enterprise of a like character and
with like aims. Subject to any right of Participants to direct how their
Accounts will be invested and other provisions of the Plan, the Committee shall
diversify the Plan’s investments so as to minimize the risk of large losses,
unless, under the circumstances, it is clearly prudent not to do so, or unless
the Plan specifically provides for the acquisition and holding of qualifying
employer real property or securities, as defined in Sections 407(d)(4) and
(5) of ERISA.

(g) A member of the Committee or other Fiduciary shall be liable for a breach of
fiduciary responsibility of another member or another Fiduciary only if:

(i) such member or Fiduciary participates knowingly in, or knowingly undertakes
to conceal, an act or omission of such other member or Fiduciary, knowing that
such act or omission is a breach;

(ii) such member or Fiduciary has enabled such other member or Fiduciary to
commit a breach by virtue of his or her failure to comply with the duty of care
set forth above in the administration of such member’s or Fiduciary’s own
responsibilities as a Fiduciary; or

(iii) such member or Fiduciary has knowledge of a breach by such other member or
Fiduciary, unless such member or Fiduciary makes reasonable efforts under the
circumstances to remedy such breach.

Section 8.4: Information.

To enable the Committee to perform its functions, the Company shall supply
complete and timely information to the Committee on all matters relating to the
compensation of all Participants, their employment, their retirement, death, or
the cause for termination of employment, and such other pertinent information as
the Committee may require. The Committee shall advise the Trustee of such of the
foregoing information as may be pertinent to the Trustee’s administration of the
Trust.

Section 8.5: Compensation, Indemnity And Liability.

(a) The members of the Committee shall serve without compensation for their
services. No member of the Committee or other Fiduciary need be bonded, except
as required by federal or state law or regulation. The Committee is authorized
to employ such

 

-54-



--------------------------------------------------------------------------------

legal counsel or other persons as it may deem advisable to assist it in the
performance of its duties under the Plan.

(b) The Company shall indemnify and hold each member of the Committee harmless
against any and all expenses and liabilities arising out of membership on the
Committee (including reasonable attorneys’ fees and disbursements), excepting
only expenses and liabilities arising out of such member’s own willful
misconduct or gross negligence. The provisions of this subsection shall survive
the termination of the Plan and the resignation or removal of the Committee
member who is entitled to the indemnity.

Section 8.6: Administrative Expenses Of The Plan.

All reasonable expenses of administering the Plan, including, but not limited
to, actuarial, administration, accounting, investment, recordkeeping, and legal
fees and costs incurred in connection with such activities (including, without
limitation, expenses incurred by the Committee under Section 8.3), shall be paid
by the Trustee pursuant to the direction of the Committee and shall be a charge
against the trust estate, except to the extent that such expenses may be paid by
the Company. The Committee, in the Committee’s sole discretion, shall determine
whether each such charge shall be allocated pro rata or per capita to
Participants’ Accounts, and whether such a charge shall be allocated directly to
the Accounts of the affected Participant. The expense of maintaining errors and
omissions liability insurance, if any, covering members of the Committee, the
Trustee, or any other Fiduciary shall be paid by the Company.

 

-55-



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION

Section 9.1: Amendments.

The Company, acting through the Board of Directors, or the Committee may amend
the Plan from time to time, and may amend or cancel any such amendment. Each
amendment must be set forth in a document that is signed by an officer of the
Company, and the Plan shall be deemed to have been amended in the manner and at
the time set forth in such document, and all Participants shall be bound by it.
Despite the foregoing, any such amendment shall be subject to the following
provisions:

(a) No amendment shall be effective that attempts to cause any asset of the Plan
to be used for, or diverted to, purposes other than for the exclusive benefit of
the Participants or their Beneficiaries, except for such changes, if any, that
are required to permit the Plan to meet the applicable requirements of the Code,
or as may be made to assure the deductibility for tax purposes of any
contribution by the Company.

(b) No amendment shall have any retroactive effect that would deprive any
Participant of any benefit already vested, nor shall the vesting provisions of
the Plan be amended, unless each Participant with at least three Years of
Service is permitted to elect to continue to have the prior vesting provisions
apply to him or her, except for such changes, if any, that are required to
permit the Plan to meet applicable requirements of the Code, or as may be made
to assure the deductibility for tax purposes of any contribution by the Company.
Any such election must be made during the period beginning with the date the
amendment is adopted and ending 60 days after the latest of:

(i) the date the amendment is adopted;

(ii) the date the amendment becomes effective; or

(iii) the date on which the Participant receives written notice of the amendment
from the Company or the Committee.

(c) No amendment shall create or effect any discrimination in favor of
Participants who are highly compensated Employees.

(d) No amendment shall increase the duties or liabilities of the Trustee without
the Trustee’s written consent.

(e) No amendment shall decrease any Participant’s Account balance.

(f) No amendment shall be effective to eliminate or restrict an optional form of
benefit. The preceding sentence shall not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of his
or her Account balance under a particular optional form of benefit if the
amendment provides a single-sum distribution form that is otherwise identical to
the optional form of benefit being eliminated or restricted. For this purpose, a
single-sum distribution form is otherwise identical only if the single-sum
distribution form is identical in all respects to the eliminated or restricted
optional form of

 

-56-



--------------------------------------------------------------------------------

benefit (or would be identical except that it provides greater rights to the
Participant) except with respect to the timing of payments after commencement.

Section 9.2: Discontinuance Of Plan.

(a) The Company expects that the Plan and the Company’s contributions under it
will be continued indefinitely, and the Trust is irrevocable. However,
continuance of the Plan is not assumed as a contractual obligation of the
Company, and the Company reserves the right to reduce, temporarily suspend, or
discontinue contributions under the Plan if, and to the extent, permitted under
ERISA or the Code. Upon a complete discontinuance of the Company’s
contributions, the interest of each Participant in each of his or her Accounts
shall become 100% vested, if it is not already fully vested. In addition, upon a
partial termination (within the meaning of Code Section 411(d)(3)), the interest
of each affected Participant in each of his or her Accounts shall become
100% vested, if it is not already fully vested.

(b) The Company may terminate the Plan at any time upon delivering a written
notice to the Trustee. Upon the Plan’s termination, the interest of each
Participant in each of his or her Accounts shall become 100% vested, if it is
not already fully vested. Upon the termination of the Plan without the
establishment of a successor plan (within the meaning of Code
Section 401(k)(10)(A)(i)), the Committee shall, as is necessary, direct the
Trustee to liquidate the Trust’s assets. After such liquidation, the Committee
shall make, after deducting the estimated expenses of such liquidation and
distribution, the allocations required under the Plan as though the date when
such liquidation was completed were an Anniversary Date. After receiving
appropriate instructions from the Committee, the Trustee shall promptly
distribute the Trust’s assets in accordance with such instructions.

(c) The Plan shall automatically terminate upon the happening of any of the
following events:

(i) adjudication of the Company as a bankrupt;

(ii) general assignment by the Company to or for the benefit of creditors; or

(iii) dissolution of the business of the Company,

provided, however, that the Plan may be continued by any successor business
organization or any business organization into which the Company is merged or
consolidated that employs some or all of the Participants, if such business
organization agrees with the Trustee in writing to accept the obligations of the
Plan and to continue it in full force and effect in accordance with
Section 11.10.

Section 9.3: Failure To Contribute.

The Company’s failure to contribute to the Trust for any Plan Year shall not, of
itself, be a discontinuance of contributions to the Plan.

 

-57-



--------------------------------------------------------------------------------

ARTICLE X

CLAIMS PROCEDURE

Section 10.1: Presentation Of Claim.

Any Participant or Beneficiary of a deceased Participant or duly authorized
representative of either (such Participant or Beneficiary or duly authorized
representative being referred to below as a “Claimant”) may deliver to the
Committee a written claim for a determination with respect to the amounts
(i) credited to (or deducted from) such Claimant’s Accounts, or
(ii) distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. The claim must state
with particularity the benefit determination desired by the Claimant.

Section 10.2: Notification Of Decision.

The Committee shall consider a Claimant’s claim within a reasonable time, but
not later than 90 days after receipt of the claim by the Plan, unless the
Committee determines that special circumstances require an extension of time for
processing the claim. If the Committee determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 90-day period. In no event
shall such extension exceed a period of 90 days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. Once the benefit determination is made in accordance with
the foregoing, the Committee shall notify the Claimant in writing:

(a) that the Claimant’s requested benefit determination has been made, and that
the claim has been allowed in full; or

(b) that the Committee has reached a conclusion adverse, in whole or in part, to
the Claimant’s requested benefit determination. The Committee’s notice of
adverse benefit determination must be written in a manner calculated to be
understood by the Claimant, and it must contain:

(i) the specific reason(s) for the adverse benefit determination;

(ii) reference to the specific provisions of the Plan upon which such adverse
benefit determination was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv) a description of the Plan’s claim review procedures set forth in
Section 10.3 and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

-58-



--------------------------------------------------------------------------------

Section 10.3: Review Of A Denied Claim.

Within 60 days after receiving a notice from the Committee of an adverse benefit
determination, a Claimant may file with the Board of Directors a written request
for a review of such adverse determination. Thereafter, but not later than
30 days after the review procedure began, the Claimant:

(a) may submit written comments, documents, records, and other information
relating to the claim for benefits;

(b) shall be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits; and/or

(c) may request a hearing, which the Board of Directors, in its discretion, may
grant.

The Board of Directors shall take into account all comments, documents, records,
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.

Section 10.4: Decision On Review.

The Board of Directors shall render its decision on review within a reasonable
time, and not later than 60 days after the receipt of the Claimant’s review
request, unless a hearing is held or other special circumstances require
additional time, in which case the Board of Directors’ decision must be rendered
within 120 days after the receipt of the Claimant’s review request. If the Board
of Directors determines that an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 60-day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Board of Directors expects to render the benefit
determination on review. The Board of Directors’ decision must be written in a
manner calculated to be understood by the Claimant, and it must contain:

(a) specific reasons for the decision;

(b) reference to the specific Plan provisions upon which the decision was based;

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits;

(d) a statement of the Claimant’s right to bring an action under ERISA
Section 502(a) concerning an adverse benefit determination; and

(e) such other matters as the Board of Directors deems relevant.

 

-59-



--------------------------------------------------------------------------------

For purposes of this Article, a document, record, or other information shall be
considered “relevant” to a Claimant’s claim if such document, record, or other
information was relied upon in making the benefit determination; was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or demonstrates compliance with the
administrative processes and safeguards required under ERISA in making the
benefit determination.

 

-60-



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.1: Contributions Not Recoverable.

Subject to the next two sentences, it shall be impossible for any part of the
Trust’s principal or income to be used for, or diverted to, purposes other than
the exclusive benefit of the Participants or their Beneficiaries. Despite any
other provision of the Plan, the Company shall be entitled to recover (within
one year of the specified event):

(a) any contribution made to the Trust if (i) the Commissioner of Internal
Revenue, or his delegate, determines that the Plan and the Trust do not meet the
applicable requirements of the Code upon their initial qualification, with the
result that the Trust is not exempt from federal income tax, (ii) such
contribution was conditioned on such initial qualification of the Plan and
Trust, (iii) the application for determination of such initial qualification was
made within the time prescribed by law for filing the Company’s tax return for
the taxable year in which the Plan and Trust was adopted, or such later date as
the Secretary of the Treasury may prescribe, and (iv) such contribution is
returned to the Company within one year after the date the initial qualification
is denied;

(b) any contribution by the Company that was made by a mistake of fact, provided
that such contribution is returned to the Company within one year of the
contribution;

(c) any contribution by the Company (or any portion of it) that was disallowed
by the Internal Revenue Service as a deduction, provided that such contribution
(or such portion of it), to the extent disallowed, is returned to the Company
within one year of the disallowance of the deduction; and

(d) upon termination of the Plan, any assets held in a suspense account pursuant
to Section 4.7(c).

Subsections (b), (c), and (d) above shall be operative only if, and to the
extent, expressly authorized by the applicable Regulations, or a Revenue Ruling,
Revenue Procedure, or other official promulgation of the Internal Revenue
Service.

Section 11.2: Limitation On Participants’ Rights.

Participation in the Plan and Trust shall not give any Employee the right to be
retained in the Company’s employ or any right or interest in the Trust other
than as provided in the Plan. The Company reserves the right to dismiss any
Employee without any liability for any claim against the Trust (except to the
extent provided in the Plan) or against the Company. All benefits payable under
the Plan shall be provided solely from the assets of the Trust.

Section 11.3: Receipt Or Release.

Any payment to any Participant or Beneficiary pursuant to the Plan shall, to the
extent of it, be in full satisfaction of all claims against the Trustee, the
Committee, Board of Directors, and the Company, and the Committee

 

-61-



--------------------------------------------------------------------------------

may require such Participant or Beneficiary, as a condition precedent to such
payment, to sign a receipt and release to such effect.

Section 11.4: Nonassignability.

(a) None of the benefits, payments, proceeds or claims of any Participant or
Beneficiary shall be subject to any claim of any creditor and, in particular,
they shall not be subject to attachment or garnishment or other legal process by
any creditor. In addition, no Participant or Beneficiary shall have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds that he or she may expect to receive, contingently or
otherwise, under the Plan.

(b) Any restriction or prohibition against the assignment or alienation of
benefits under the Plan shall not apply to (i) a “qualified domestic relations
order” (“QDRO”), as that term is defined in Code Section 414(p), or (ii) a
benefit reduction or offset in accordance with Code Section 401(a)(13)(C). To
the extent provided in any QDRO, a former spouse of a Participant shall be
treated as the spouse or surviving spouse of such Participant for all purposes
under the Plan. Notwithstanding any other provision in this Plan, a lump sum
distribution may be made to an alternate payee under a QDRO at any time after
the Committee has determined that such QDRO satisfies the requirements of Code
Section 414(p) and Section 206(d) of ERISA, and regardless of whether or not the
Participant who is a party to such QDRO is then eligible to receive a
distribution under the Plan.

Section 11.5: Governing Law.

The Plan and the Trust shall be construed, administered, and governed in all
respects under and by applicable federal law and, if they are not inconsistent
with federal law, the laws of the State of California. If any provision is
susceptible to more than one interpretation, the controlling interpretation
shall be the one that is consistent with the Plan being a qualified plan under
Code Section 401. If any provision of the Plan is held by a court of competent
jurisdiction to be invalid or unenforceable, the other provisions shall continue
to be fully effective.

Section 11.6: Headings.

Headings and subheadings in the Plan are inserted for convenience of reference
only, and they are not to be considered in construing the provisions of the
Plan.

Section 11.7: Counterparts.

This Agreement may be signed in counterparts, each of which shall be deemed an
original, and all such counterparts shall constitute but one and the same
document, which may be sufficiently evidenced by any one counterpart.

Section 11.8: Successors And Assigns.

This Agreement shall inure to the benefit of, and be binding upon, the parties
to it, and their successors and assigns.

 

-62-



--------------------------------------------------------------------------------

Section 11.9: Gender And Number.

As used in the Plan, the masculine, feminine and neuter gender, and the singular
and plural number, each include the other(s), unless the context indicates
otherwise.

Section 11.10: Merger, Consolidation Or Transfer Of Plan Assets.

The Plan shall not be merged or consolidated with, nor shall its assets or
liabilities be transferred to, any other plan (the “new plan”) unless each
Participant would receive in such new plan a benefit immediately after such
merger, consolidation or transfer, if such new plan were then terminated, that
is equal to, or greater than, the benefit he or she would have been entitled to
receive immediately before such merger, consolidation or transfer, if the Plan
had been terminated then.

Section 11.11: Joinder Of Parties.

In any action or other judicial proceeding affecting the Plan, it shall be
necessary to join as parties only the Trustee, the Committee and the Company,
and no Participant or other person having an interest in the Plan shall be
entitled to any notice or service of process.

Section 11.12: The Trust.

This Plan and the Trust are both part of and constitute a single integrated
employee benefit plan and trust and shall be construed together.

Section 11.13: Special Requirements For USERRA.

(a) Despite any other provision of the Plan, an Employee re-employed under
Chapter 43 of Title 38, United States Code (“USERRA”) shall not incur a Break in
Service by reason of such Employee’s period of Qualified Military Service.

(b) Each period of Qualified Military Service served by an Employee shall, upon
re-employment under USERRA with the Company, constitute service with the Company
for the purpose of determining the nonforfeitability of the Employee’s accrued
benefits under the Plan and for the purpose of determining the accrual of
benefits under the Plan.

(c) An Employee re-employed under USERRA shall be entitled to accrued benefits
that are contingent on the making of, or derived from, employee contributions or
elective deferrals only to the extent the Employee makes payment to the Plan
with respect to such contributions or deferrals. No such payment may exceed the
amount the Employee would have been permitted or required to contribute had the
Employee remained continuously employed by the Company throughout the period of
Qualified Military Service. Any payment to the Plan shall be made during the
period beginning on the date of re-employment and whose duration is three times
the period of the Qualified Military Service (but not greater than five years).

(d) In the case of a Participant who dies while performing Qualified Military
Service, the survivors of such Participant shall be entitled to any additional
benefits

 

-63-



--------------------------------------------------------------------------------

(other than benefit accruals relating to the period of Qualified Military
Service) provided under the Plan had the Participant resumed employment and then
immediately terminated employment on account of death.

(e) If so elected by the Committee, loan repayments may be suspended as
permitted under Code Section 414(u)(4).

(f) If an individual on Qualified Military Service receives a differential wage
payment, (i) he or she shall be treated as an Employee of the Company making the
payment, (ii) the differential wage payment shall be treated as Compensation,
and (iii) the Plan shall not be treated as failing to meet the requirements of
any provision described in Code Section 414(u)(1)(C) by reason of any
contribution or benefit that is based on the differential wage payment,
provided, however, in the case of subsection (iii) above, the special
nondiscrimination requirements of Code Section 414(u)(12)(C) are met. The
special distribution rule of Code Section 414(u)(12)(B) shall also apply. For
purposes of the foregoing, “differential wage payment” shall have the meaning
given such term by Code Section 3401(h)(2).

(g) An Employee whose employment is interrupted by Qualified Military Service,
or who is on a leave of absence for Qualified Military Service, may elect to
make additional Elective Contributions upon resumption of employment with the
Company equal to the maximum (or such lesser amount elected by the Employee)
Elective Contributions that the Employee could have elected during that period
if the Employee’s employment with the Company had continued (at the same level
of Compensation) without the interruption or leave, reduced by the Elective
Contributions, if any, actually made for the Employee during the period of the
interruption or leave. Except to the extent provided under Code Section 414(u),
this right applies for five years following the resumption of employment (or, if
sooner, for a period equal to three times the period of the interruption or
leave). In addition, the Company shall make a Matching Contribution with respect
to any additional Elective Contributions made pursuant to the foregoing that
would have been required under the Plan had such additional Elective
Contributions been made during the period of Qualified Military Service. For
purposes of this subsection, the term “Elective Contribution” shall include
Voluntary Contributions.

(h) For purposes of this Section, “Qualified Military Service” shall mean any
service in the uniformed services (as defined in USERRA) by any Employee if such
Employee is entitled to re-employment rights under USERRA with respect to such
service.

Section 11.14: Facility Of Payment.

If any payee under the Plan is a minor, or if the Committee reasonably believes
that any payee is legally incapable of giving valid receipt and discharge for
any payment due him or her, the Committee may have such payment, or any part
thereof, made to the person (or persons or institution) whom it reasonably
believes is caring for or supporting such payee unless it has received due
notice of claim therefore from a duly appointed guardian or conservator of the
estate of such payee. Any such payment shall be a payment for the account of
such payee and shall, to the extent thereof, be a complete discharge of any
liability under the Plan to such payee.

 

-64-



--------------------------------------------------------------------------------

Section 11.15: Electronic Media.

Any notice, Participant consent, or other document required under the Plan or
applicable law may be made or given through the means of electronic media,
provided such electronic media complies with applicable requirements of the
Code, ERISA, their applicable Regulations, and other applicable interpretations
thereof.

* * * * * * * * *

[Signature Page Follows]

 

-65-



--------------------------------------------------------------------------------

Signature Page

The Company has signed the Plan on the date indicated below, to be effective as
of the Effective Date.

 

    “Company”   Unified Grocers, Inc. Dated: December 30, 2010   By:       Don
Gilpin   Its:       Vice President, Human Resources

 

-66-